Javon le (yoy )

“ Wy Gi \\ ey Fedo
\@SEAL4 = son
2YCO Vallance: (UCR aA te

vayystyTe 77908

a tled Stopes Distret Deoye

Sauter bidit of Texas
4. Lox 610 ;
United 5
. Southern rare8 Courts
Yoosfo9, Jy PPAL ES Fre! of Texas
_ MAR 04 20%9

Davi
Vid J, Bradley, Clerk of ¢
/Ourt

(ew Tod.
Th Mri Ke4y Cov i hap 1 bebeve Yo)

Me C/ SCL A LIE€ 2 L Sa Ve

76/2 thy POS wags O53 QOVOSS wy back ard 72 Jl

esol Tale ret brow tT ove 1g
TL have beer opened (ee Hh eare foe tory
ens jy camphor, im send rs Shs Jpfir

hocadse L alo pad row _ppab ef Xe 70 o-

Le a NWOLP 2

hack of pay

“Ov p\
_ Hesltie S SOO TE DIES aps op
/; Ya > Spott0d? hotel LE FE Peybra ey, LZ (ecel/ve
bg 4 mpenTb ak doussi to yt Oy blll $ QM I

The pole bam rey Hegph aloes ih exe Te subastre
A sek CG // peguers Wo fos L be) CVE Abs LIU
asad the Lotto of vey Spy ie for oe & Cr Jhe Heb nA)
On Sples fob! Yi fp bs back Yor Er Nfhy Pee, 4 y yp 08 opp
L heel mult tole ear thfetors phat L rep ted soreI os es
In ny Cat: boat 10 WIG, Hospital Csalyesbn , they rranfedt 0 obo
ee-heaniys fest, bsee mass inte, Peed, heavy /

These. p cope KP? Pe /7 & wheel efpa” wifA Mo Deasrasil,

ater flare prycheg ore Llese help
If L pass, all proceeds fo EL RAT, on LABEL chery

(anfiaberhoe)
fi especholy
Ie. hr KG (/ le 7
[O55AG69

dt: Ail hikes
A

 
 

Case 4:19-cv-00779 Documenti-1 Filed on 03/04/19 in TXSD Page 3 of 102

Texas Department of Criminal Justice

, _ OFFENDER
STEP i crrevance FORM.

ley bln (0 3624

Offender Name: ~/- TDCI #.
| 4 -

Unit: _( eS Housing Assignment: f | W Fa i \é Dy _

Unit where incident occurred:

Shles

 

 

 

 

OFFICE USE ONLY

Grievance #: A / i BLS b/

 

 

* t
Grievance Code: tol
Investigator ID #: t2 ‘

Extension Date:

Date Retd to Offender: FER 1 b 2018

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hearing.
Who did you talk to (name, title)?

When?

 

What was their response?

 

What action was taken?

 

 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

 

 

 

 

 

 

 

 

 

 

 

J-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (DY (OVER)

Appendix F

 
 

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 4 of 102

 

 

 

 

 

 

 

 

 

 

Action Requested to resolve your Complaint.

 

 

Offender Signature:

Date:

 

 

 

Grievance Response:

Signature Authority:

_ FEB 16 2018

 

_ Af you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from ine, date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

 

Returned because: *Resubmit this form when the corrections are made.

[[] 1. Grievable time period has expired.

(J2. Submission in excess of 1 every 7 days. *

C3. Originals not submitted. *

C14. Inappropriate/Excessive attachments. *

[LJ 5. No documented attempt at informal resolution. *

[1 6. No requested relief is stated. *

(17. Malicious use of vulgar, indecent, or physically threatening language. *

[-] 8. The issue presented is not grievable.
(] 9. Redundant, Refer to grievance #
(J 10. Illegible/Incomprehensible. *,
C11. Inappropriate. *

 

 

UGI Printed Name/Signature:

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health.

Medical Signature Authority:

 

1-127 Back (Revised 11-2010)

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:

2” Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

3Submission r uGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

 

 

Appendix F
Ne a . Case 41S ey7Ae) Oj aaa, je aJon 03/04/19 in TXSD Page 3 of 102

On [|-2- [Z - Z heed a lay" vd Mashel [yeh T
doe! hee ny svoleg hau) fon ef I ashe) ber

JE she thoosht ¢ us bogey? Tt obeyuped! hee Ly tasiok

ball bn the boy O4- burr cof o4 Wed I-12

fd un kp lok OE J vxited > case fs be seen be Q

WSC - :
Vise Leal, LM ccled are in via LO Manvel. Frou

he begdatay, RW deel dhol we teal fo provid wed lec! ex ke,

Shen +t came te gig uel bed) she woolen d help push ry

theeleke Ue the Yame - T had te ask GH fCendec so
(oluerreeC yo gosh id Up Ale COme -
When We sent Coon | ac Waar \o lebbe, eh delle.

he Ad ntnons Wreeds T acd Qe irs yo de. She. HS BOUS te

9)! indy ae \ ond, Which read Ceandes x =) C55 LW doce log
NP WISE ELEN ATE Wirecbs > Chr \ Upe ws Kees, \loo tard

ise wy Ris he \randl, AWN LEAL eer y sade thd py
. * Madero om Rae Bo tF8T RE NN ADLER
Q:
Ten RST Seog Vion} WE on

VLA EHS) SHH RHE,
Soe nil a Wage , yp Was Shen

25 Cy dred Seam Uv © NO Safcne Resolur re
4 Meals zel pore corded |

We

jos 52&9
Case a: 19- -CV- “00779 Document 1-1 Filed on 03/04/19 in TXSD Page 7 of 102

Page | Gil lke, Soha Ips6264q

On 2/08/18, you were interviewed by this writer, Kent Dickerson, Stiles Acting Practice Manager due to fost
grievance you filed on 11/029 A copy of the draft you wrote and submitted of the grievance was obtained
from you at that interview. Review of your hand written draft dated 11/02/17 of the grievance complaint
indicates you were filing on K. Leal, RN due to her lack of medical treatment on this date. Further review of your
medical record reveals Ms. Leal began to medically assess your complaint at 12:50 PM on 11/02/17 for
complaint. Ms. Leal’s clinic note indicates you arrived at the clinic prior to 12:10 and when you were called for
at 12:15 security officers Ne*.renorted vou left the clinic in your wheelchair in route to chow hall,

 
  

  

J , — {~
y Ke S 0 4 Signature: /

~/0 ROSY
Tile Ne Gnage pate

. : t, other offenders, or staff to any
vac.» qrhis.gdeyance is being processed in an effort to resolve a problem through the esta } rocedures identified in BP-03.77 and AD-0382. It is expressly prohibited to subject the grievant,
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 8 of 102

Page -2- Gilley, John # 1055269

You then return to the clinic at 12:50 PM, wheeling yourself into the clinic. Ms. Leal noted during the discussion of the
plan of care and splint application and maintaining wheelchair mobility, you became upset, terminating the visit and
started cursing her. She indicates you stated, “Call the warden he can push me back to my dorm.” You are going to insult
my intelligence incapacitate my hand and then tell me that I can’t have a push pass.” Ms, Leal indicates you then left the
clinic prior to completion of the visit. Your medical record indicates Mr.

B. Dunlap, PA, had already ordered an x-ray at 12:15 PM on 11/02/17 of your right hand and then you left the medical
clinic. Mr. Dunlap’s clinical order also noted order for boxer splinter for 2 weeks, bag of tape for two weeks and
medication order for Tylenol 325 mg. 2-tablets by mouth three times daily for 5 days, kop. The x-ray taken on 11/03/17
does indicate comminuted transverse fracture at the neck of the fourth metacarpal. On 11/04/17, you were seen in the
medical clinic for SCR of right hand swollen and bruised. Ms. P. Owens, RN, did check your hand for bruises and circulation
before splinting as ordered by Mr. Dunlap you were advised medical cannot order a push pass. Your medical record
reflects you did receive appropriate health care treatment. Your grievance is unsubstantiated based on review of your

medical record.

  

Keft Dickerson, Acting Stiles Practice Manager
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Pageapot i¥ ang

 

' OFFICE USE ONLY

 

Texas Department of Criminal Justice | Grievance #: 20] 853486
_ UGI Reed Date: __/ Sf
STEP 2 OFFENDER | ng recaate:_MAR-9 = 2018
GRIEVANCE FORM |,.o. &

 

‘ Offender Name: AS \} &| 4 TDCI # DBS al9 Grievance Code: (06

Unit: St ‘le Housing Assignment: | W L Investigator ID #: ot ok o

Unit where incident occurred: ae i eo Extension Date:

 

 

 

=

 

You must attach the completed Step 1 Grievance that has been signed by the Warden jor ‘your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has, been returned unprocessed.

 

gu wit the respon e at Step ' because...

ot L Seeati el Ds, C2AO7] > Lee GO QxtAfC. be 1SSve. 2A ZB, Lixbe Z- OF P uthrred!
observe fia a, agtabol raltrlas 1 ASE LLEOS issfe. L Lgyrhtet eb dhe pba far
aa_f) Odom Chote ay, Ai Door @ seerng Peale! bel fh Asche appakl meat, Lgedha L
called Duele and Vhed/: LS tha T shi af L2:bipa, LW btel tes es fuk lates
ordecs FH! vzn fron, Lialyp. EL Dhts Lhe LiLOp c Li Led tb Kel Leo Z Z reected 2
WBE hig Mhelage wall Yf he L4se5 ready J T cahocl CS fredbled obsed. baw, Fram
LLY, am boades ot Blrwyv a deine ascietecl WE te 0 Chi; faedhizal al pol otter if
poalide ches aad ply) ’ toNAT have PD stewvete recele {iedlea) (are. FY Lead|
Mes quite QAWELE Hot Lisent Hi objus.sh € ised dt 13 fede, TAS & of

Bic iter a Zdidot heel pays, ds be clini, JL Lgtebbid Mae sick and.
pillled bb the vladep pileck 4 litle’, usids He lia of Comte: Pehacschins ta the

Viral desk bebyincls here Cher gh Seccsncl fea bosin'é ‘enVare ola. Ting

with Ome hand ys fg Lhe. hd hespendetb pecliaval Ile ninlker 2, We pert “hh 2
OVS 2 fess eee fee spoceleat clea. tides # Ae Leal | clehees she al iS6 Used

ut (tt lehalr ob lity pil h Le.» ‘then A [feconaled the teokneat and tesotted te utd sag
abxive baggage. Jed \uel/ Led wrdhen Js Tie Me diol feces've. predic lecre

Lom i Wh (M208. eco XC Olycone “tel arbbele. the splied a fecelvt LLL€ peck ye

tps 3 vex: vasibebantected . Letus stach uly ps | ey i ‘L, Ofbend er Dediecl
‘ad Metall He Ith Clasethicedion and Re Leal $ (odes aS we | GS edgar den} sdademens
claclo dics ths assesynent Agroceuc, A icy G- “5)l _ Shenpers W« Lh Peele

Needs, t) learlu shale wheax sold attyt ff! th unable is fal Ke core ak YLUGE IC iy

1-128 F ront (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G

    
 
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 10 of 102

Reneca| Pepsictton, Ub ‘ Lbne ot thee vo bcs k LOC? £4 lucsedd, Fim wy gat Bages,
fre Os cleacly 5: sees ei Keen| iaciby wit Ul Brespows' bh \ Mes esstatel
inthin the Cyn se. eG \Sches Loi iin led occur B. 6 gush (055 As icce\evan’’ ame
CCGNCeS An obyendec +b peck ren Tne on ale UI ‘K_ fag ut feck i2
pacar pee aboie dyled gdlictes thy mother tlle Halludlg hdtv
Ao complain. Lo tnwete ry be be assignenl 4 medics lv ence docmes ok viz
Zz yes GS kel fag ap ish [26 55 Z. expectee! red heb / are. wal ae Wz!
aoe Ep PCOe a dpametticsleyléva ’ enon sled yoodvete Meoteababs pate mpdicalp\.theabusenam bite yeast feiewerah, You are
PEEPS Le BID prlagg-medigal ere Sof your wAst | Seoloy LJecelen wee TGC. Fofins All “as
Te'albao ne. tS ¢ haste ong worlented Fs puch pe Zs all bens t obent 4 obepel
afi Y enna He

s LG AGO neeehbh aged (B6 pidagt oases lobar diese wafises aifsibecd 6 fe
Ose RCH SHE AUPE of sa pinay Soleo of ueatment_C Documentation in interests that you have been

 

  

   
    

 

citevaardwesRssive appropriate medical care for your wrist.

Review of the health record reveals:documentation to support the response at Step 1. A statement submitted by the medical staff
deny your.claims of unprofessionalism or denial of treatment. Documentation in the medical record indicates that you have been
siforded access to proper medical care in accordance with Correctional Managed Health Care Policy E-37.1. You have addressed
new issues at Step 2, which will not be responded to at this time. You may attempt informal resolution and then file a Step 1
Grievance if you feel it heeds further evaluation. :

i

 

sionatu: i ita Sick Call Request if you feel your condition has changed to warrant further evaluation. .
Sighatune ywsuthoriga Sick Call Request if you feel you 8 Date: 4s 2S) - ne

 

Returned because: *Resubmit tis form when corrections are made.
OFFICE USE O
STEP It MEDICAL GRIEVANCE PROGRAM Initial Submission - CGO ey

_] 1. Grievable time petiPalGEs@R PROFESSIONAL STANDARDS a
_| 2. Ilegible/Incomprelieivibfe nb TH SERVICES DIVISION | “s mn coon

oR >
| 3. Originals not submitted. * - oe (check one) - Screened Improperly Submitted -
* Comments:

_] 5. Malicious use of vulgar, indecent, or r physically threatenin os ones
g language. 2% Submission - CGO Initials:
_] 6. Inappropriate. * “ Date UGI Recd:
so , Date CGO Recd:
(checkone)___— Screened ____Improperly Submited
es Comments:
-GO Staff Signature: - Date. Retumed to Offender:
38 Submission CGO Initials:
Date LIGI Recd-
Date CGO Recd:

 

 

_| 4. Inappropriate/Excessive attachments. *

 

 

 

 

+~—
(check one) Screened Improperly Submitted
Comments:

Date Returned to Offender:

 

 

 

 

128 Back (Revised 9-1- ° .
(Revised 9-1-2007) Appendix G
‘Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 11 of 102 :
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one) .

4

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICA ATION. THIS WILL- SAVE TAME, GET YOUR REQUEST 10 THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY. :

    
       

1. 5. O Visiting Lish(Assi. Director of classification, Administration
Building) - Oo -
2. 6. LI Parole requirenents-dd rated information (Unit Parole
“es Counselor)
3. Request é& Promotion Ya Class or fio Trusty Class . aig Pon Record (Request for copy of record, infor-
(Unit Wi Alen- if approved, wie forwajded to the Director _ ibility, discharge date, detainers-Unit
of Claséification) . ,
4. (3 Cleméncy-Pardon, parole, early out-mandatory supervision 8. (2 Personal interview wi ' representative of an outside
’ (Board of Pardons and Paroles, 8610 Shoal Creek Blvd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) - a

(Name and title of official) — et

: : 8 Wee bese
ADDRESS: Heles ke | yee
Case 4:19-cv-00779 Document i-1 Filed of 03/04/19 in TXSD Page 12 of 102

SUBJECT: State briefly the problem on which you desire aporenee

J peedl fp be see Ly fade by LES vu. Lssdes,

 

hotties) of breath ~< E 3 77 J

 

 

 

 

 

 

 

 

 

 

 

 

; le L dy ix
7 CW” LF , 7 ..
Name: Sahn U: Oz Yee No: JOSFED unit 7
Z 7 ‘ft ~
Living Quarters: LG) 2 Work Assignment:
DISPOSITION: (Inmate will not write in this space)
0AM AtT IW. »

A snudaed achidiched |
fe Nw d e SCEIVET

ot Leh se: 200b Aayptia feng ataitis
siento 11-90) Armudhiggor) , yx 3

‘9

pec O77 f

Tele 8 erat conse, .
OT, Ce Se me ne
erro mp
<0 :
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 13 of 102
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

— INMATE REQUEST TO OFFICIAL -

REASON FOR REQUEST: (Please check one) .

”

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WiLe SAVE TiME, GET YOUR REQUEST FO. THE ©
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY. - ~

2.

3.

4,

TO:

ADDRESS:

   
   
  
 
 

   
  

 

 

 

 

. . . ro \ . Do
Unit Assignme lassification, .. - 5 am (Asst. Director gf classification, Administration
Administration Buil * Building) ff
Restoration of Lost ove arilen-if approved, it ~ 6. (Cl Parole requigement and rglaied information (Unit Parole
will be forwarded to the Stats Disciplinary Committee) — ~-. Counselor) ‘
Request for Promotion in Ces pr to Trusty Class. ~ 7. (3 Inmate Prisoh Record (Request for copy of record, infor-
(Unit Warden- if approved, will bet warded to the Director. - mation o ton) | ty, discharge date, detainers-Unit
of Classification) Administration)
os _ / \
Clemency-Pardon, parole, early out-mandgtory supervision 8. EF Pergonal Interview\ ith a represeniative of an outsice
(Board of Pardons and Paroles, 8670 Sh Creek Blvd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) °
Madl | = os a DATE ld Q2- LY
b (Name and title of official) og
. . a 3.

 
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 14 of 102 .
SUBJECT: State briefly the problem.on which you desire assistance. - >

 

 

 

 

| nec SCE. peal det coq al clronle nate -estwie texves

 

 

 

 

 

 

 

 

 

 

jVVes vig
a UEC U4 Bi
, - [D559 By,
Name: S0\Wn, Wy Wily No: \o55a0" Unit: GAS ieee
Living Quarters: \A DE . Work Assignment:

 

 

 

DISPOSITION: (inmate will not write in this space)

se aased fee whi

Pyncabiyes)
(344/17 ,

21-60 (Rev. 11-80) : OY
Case. 4:19-cv-00779 Document 1.1 Filed on 03/04/19 in TXSD_ Page 15 of 102
TEXAS DEPARTMENT OF* *AL JUSTICE — INSTITUTIONAL DIVISION.

INMATE SARUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS.OF COMMUNICATION, THIS.WILL SAVE TIME, GET YOUR REQUEST TO THE»
PROPER PERSON, AND GET AN ANSWER TO YOU NORE QUICKLY.

\ ; . .
4. LI Unit Assignment, ‘Transfer (Chairman of Clas if fication, Be. on List (Asst. Dire or of classification, Administration

  
  

Administration Building) ding)

 
 

/ oe .
2. (J Restoration of Lost overtine (Unit Wargen-if appro east . 6. CI Parole rquigments and related information (Unit Parole
will be forwarded to the stabiscll ary Committee) ~ Counselor,

3. (2 Request for Promotion in Cl S\or to Trusty Class a LI inma Prison ‘Record (Request for copy of record, infor-

, (Unit Warden- if approved, will ve forwarded to the Director matjon on parole: eligibility, discharge date, detainers-Unit
of Classification) inistration) \

4. (J Clemency-Pardon, parole, early out-mandato supervision 8. UL Fersonal Interview witha represeniative of an outsice
(Board of Pardons and Paroles, 8610 Shoal Creek Bivd. . agency (Treatment Division Administration Building)

Austin, Texas 78757)

Desc ee VK -\e Vb

“os _- DATE:
(Name and title of offic:al)

 

 

ADDRESS:
Case 4:19-cv- -00779 Document 1-1 Filed on: 03/04/19 in TXSD
SUBJECT: . State briefly the problem o on which you desire assistance.

A A gced ‘2 lave K ACAD ay & Sc

Page 16 of 102

 

 

 

 

 

 

 

 

 

 

name NAC Tn, No: Woy
Living Quarters: SN > Work Assignment:

Unit: ST

 

 

DISPOSITION: (Inmate will not write in this space)

You ane & penile por eoabasetenr

an ad tT x a

#el-60 (Rev. 11-90)
CAaSe A TESKS DEPARTMENT OF CRIMINAL SUSTICE INSTITUTIONAL BIgaion’ f 1°
INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET. YOUR REQUEST TO THE -

PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY. / /

1. @

Unit A ignment, Transfer (ofa irman of Classification,

 

 

    

  

k iting List (Asst. Director

 
 
  
   
  

classification, Administration

2. UL) Restoration of Lost Loupe (Unit Warden-if approved, it = "6. Parole requkements dnd related information (Unit Parole
will be forwarded to te State Disciplinary Committee) Counselor)

3. (Q Request for vob insGlass or to Trusty Class () Inmate Prison Récors (Request for copy of record, infor-
(Unit Warden- ifapproved, will beNgrwarded to the Director mation on pargle eligibilty, discharge date, detainers-Unit
of Classificatjon) Adninistratign) :

4. LI Clemency/Pardon, parole, early out-mandatory supervision C1) Personal/interview with a representative of an outside

Me ce.
ADDRESS: ok \es

(Board gf Pardons and Paroles, 8610 Shoal Creek Blvd.
Austin, {Texas 78757)

Med col

(Name and title of official)

 

agency Treatment Division, Administration Building)

DATE: \-a 47 \t
SUBJECT: State wei the pee on ¥ DOFTS osuenent rt Filed on 03/04/19 in TXSD Page 18 of 102

   

 

 

 

 

 

 

 

 

 

 

 

WE Bi ity ST ” regueeh the apoit PIE a Ye doer lsc iby >
Ce ~ eke. 15 SOC. with, ay digaed Lesife Leche PS
oo aps ole Ls iebhelar. |
Lin Kepuesfe: Le Y-28-17- _ RECERVER
fl -29-SF . | Bo pce fia sas9
<a y/ =26 17 — > DSG Ye aur, ;
f= Y-Z8 TF — BY: omen

 

 

Mb faerin oe PMWLTI-LD seeurtdy OSes Unig hes been schd, sad OC
recah, Os as bleds wig hee (41-26 Ap)

Name: ohn KOT - No: DESLGF Unit: 7
Living cunt / 2642. / a

DISPOSITION: (inmate will not v Ww

foc tt 2olitblad ra aonlesattoe.

Work Assignment:

 

¢+1-60 (Rev. 11-90) =
Case 4:48. 0077 ROOF Rita RIGPOLSIMGAIOTSER, SRABBRE of 202
INMATE REGUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one) 0 ~ Mb

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN-ANSWER TO YOU MORE QUICKLY.

  
   
 
  
 

sooo ‘¥

  
 
  
   
  
 

4. (] Unit Assignrient, Transfed (Chairman of Classification, a 5. (Visiting List (Asst. Director of classification, Administration
Administration\Quilding) | - Building) -
2. Ll Restoration of Lost dxer/me (Unit Warden-if approved, it 6. QO) ParoleNequi nd related information (Unit Parole
- will be forwarded to the Atate Disciplinary Commitiee) ~ Counselo
3. Request for Promgtion in Clas’\or to Trusty Class 7, (1 inmate Prison ord (Request for copy of record, infor-
(Unit Warden- if apyroved, will be forwarded to the Director . + mation on parole feNgibility, discharge date, detainers-Unit
of Classification) | oo Administration)
4, Clemency-Pardon, parole, early out-mandatory supervision ~  g. U2 Personal Intgrview with a representative of an outside
(Board of Pardons and Paroles, 8610 Shoal Creek Blvd. agency 4>¥atment Division, Administration Building)

ae te TO

TO: WAGGA =. DATE: QR

(Name and title of official)
\
ADDRESS: SN :
JS \

Austin, Texas 78757) , os Be
SUBJECT: State DRS the 4:19-cv-00770 .pocument Tt Filed on 03/04/19 In TXSD_ Page 20 of 102

se Re RUSS

“TL nea Yo. set AY pe Ruse It Aaah IR ASSESS
TL PASSE Anchet wh SRD. STK Set OR Ns NS Wk NR

WY

yee

BY:

“Name: aa STA vol Ad Wr | Unit: Si

Living Quar rs: \\ \ dw» J Work Assignment:

 

_ DISPOSITION: Toma worries a . ;
wee we “popiaulid 2 QM)
Rrncdheigg

134 ‘7

ch60 (Rev. 11-90) oo SO ?

    
Case 4:19-cv-00779 Document 1-1 Filed on 08/04/19 in TXSD Page 21 of 102 \) x)

URS
\ Meda aye

oO Wa WGile | :
\ * ws ‘ |“ RECErVED
\QwW Kxov zest
AL Tesh anergy clades wid, We caer, Sonne
WWW foe ped your Oper pO. buabicelioe
* en a with be Reodhocubed.
\ We (pore dope Ux

,

(2
Case 4:19-cv-00779 Document 1-1 File d.on_03/04/19 XSD_ Page 22 of 102
TEXA <8 DEPARTMENT OF CRIMI INAL JUSTICE — NETTUTONAL L DIVISION
INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

4. C2 Unit Assignment, Transfer (Chairman of Classification,

2. Q

3. O

4,

Administration Building)

Restoration of Losi overtime (Unit Warden-if approved, it .

will be forwarded to the State Disciplinary Commitiee)

Request for Promotion in Class or to Trusty Class
(Unit Warden- if approved, will be forwarded to the Director
of Classification)

Clemency-Pardon, parole, early out-mandatory supervision
(Board of Pardons and Paroles, 8610 Shoal Creek Blvd.

- Austin, Texas 78757)

vo. \0d icon \

(Name and title of official)

ADDRESS:

5. (J Visiting List (Asst. Director of classification, Administration

Building)

Parole requirements and related information (Unit Parole

- Counselor)

Inmate Prison Record (Request for copy of record, infor-
mation on parole eligibility, discharge date, detainers-Unit
Administration)

. Personal Interview with a representative of an outside

agency (Treatment Division, Administration Building)

owe QML

 
~ Case 4:19-cv- -00779 Document 1-1 Filed on 03/04/19 in TXSD Page 23 of 102.
SU BJECT: State briefly the problem on which you desire assistance. ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cig Wate
as a nov 28 0
eS AQAA. NSN an | BY
Name: Jenn \\. Gi | | Ly _ No: {O55 RA Unit: Files
Living ouard fe“ \s “}- | Work Assignment: ;
DISPOSITION: (Inmate tte in this space) | fOr Py, an. Updo st? Sat Gnoaaed”

1 apat
eli

ael-60 (Rev. 11-90) coe
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 24 of 102
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

INMATE REQUEST TO OFFICIAL

REASON FOR REGUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUIGKLY.

 

 

1. (} Unit Assignment, Transfer (Chairman of Classification, _ 5. (2 Visiting List (Asst. Director of classification, Administration
Administration Building) Building)

2. a Restoration of Lost overtime (Unit Warden-if approved, it 6. Q] Parole requirements and related information (Unit Parole
will be forwarded to the State Disciplinary Committee) : Counselor)

3. Q) Request for Promotion in Class or to Trusty Class 7. Inmate Prison Record (Request for copy of record, infor-
(Unit Warden- if approved, will be forwarded to the Director mation on parole eligibility, discharge date, detainers-Unit.
of Classification) , ___ Administration)

4, LA Clemency-Pardon, parole, early out-mandatory supervision 8. (2 Personal Interview with a representative of an outside
(Board of Pardons and Paroles, 8610 Shoal Creek Blvd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) . ‘ - *

TO: Me dic Qh | _ DATE: | | “KY I"

rery . vm

(Name and title of official)

—

 
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 25 of 102
SUBJECT: State briefly the problem on which you desire assistance. ° W \

AV Yor DRE \ Lo Loe STEM lush Oe eS dh

md

Request, a pa (\-KO-1%. 1 sa Tas “Sea & Sw
\\: AM mayauit Nos nex SEChuy RL.

 

 

 

 

THe _comgd ey aloateros . Neat querer Wan

 

 

 

Name Yow \\ Cag No: SS ab Unit: SN
Living Quarters: A Wa Work Assignment:

 

 

 

DISPOSITION: (inmate will not write in this space)

Sn JSC.) Eval aattime, platies: ~~ Maw uae? ae
titialy wv 35 dag. | DECER YT 3 i

| Q vov ay
= Jy) a oe BY:__- at
sr160 (Rev. 11-90) | |

 
Case 4:19-cv-00779 Document 1-1 Filed on 93/04/19 in TXSD_ Page 26 of 102
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

4. U

2.

Unit Assignment, Transfer (Chairman of Classification,
Adminisiration Building)

Restoration of Lost overtime (Unit Warden-if approved, it
will be forwarded to the State Disciplinary Committee)

Request for’ Promotion in Class or to Trusty Class

(Unit Warden- if approved, will be forwarded to the Director

of Classification)

Clemency-Pardon, parole, early out-mandatory supervision
(Board of Pardons and Paroles, 8610 Shoal Creek Blvd.
Austin, Texas 78757)

\
TO: QA sh, :

ADDRESS:

(Name and title of official)

.5.

Visiting List (Asst. Director of classification, Administration
Building)

Parole requirements and related information (Unit Parole

Counselor)
Inmate Prison Record (Request for copy of record, infor —
mation on parole eligibility, discharge date, detainers-Unit ,

Administration)

Personal Interview with a representative of an outside °
agency (Treatment Division, Administration Building)

DATO NOS A

 
Case 4:19-cv-00779 Document #-1 Filed on 03/04/19 in TXSD Page 27 of 102 .
SUBJECT: State briefly the problem on which you desire assistance.

Toa Nowtit As das Woes’ A ogedtosee KG NOE

 

 

tt \
SNWYERS

 

 

 

 

 

Name: Cay No: ASSR NY. Unit: SV
Living Quarters: AW dS Work Assignment:

 

 

DISPOSITION: (Inmate will not write in this space) ~
doh ws Cc. Gate. sasuies) u CEIVED
A[26f07 -

 

fv-60 (Rev. 11-90)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD_Page 28 of 102: : _ |
Texas Department of Criminal J ustice OFFICE USE ONLY .

OFFENDER Grievance #: Lug HTL
wea. “230-77
Date Received: |
ee : STEP 1 GRIEVANCE FORM Date Due: hes L4--f
“oe . Grievance Code: Cy C
Offender “ay TDCI ABSA Investigator ID #: _TAYE7

Unit: S Ss. \es Housing Assignment: A Kn ay Extension Date: _
Unit where incident occurred: QS Date Retd to Offender: VAN 2 A 7010

 

 

 

 

 

 

 

You must try to resolve your problem with a staff member before y you submit a for mal complaint. The only exception is when

appealing the results of a disciplinary hearin an

Who did you talk-to (name, title)? INI Ab Deda When? _\\' o \ , \ i ”

What was their response? xX ‘sah ASE . -
___What.action was taken? Noyes AHS SOD, WA on AEN Amor eee £2,

Siate your grievance in the See provided. Please state who, what, oA where and ne disciplinary case eet if ap eet
ent bo ane aa Sage CAN
Seats oa \ Nw a ‘st \\ie Sees g Peyreor\
S
SN we

Sean s Nass aah Senay sas
Satan Sees

- Nes * arcs WS A
Bear ee Sees Sol as
NeA ee SAN \S
San Se een one SPAS Sank —
Assy Stents BAG YA a iw os See adoro ine -

Seth Cranach LR AL a a§ine WR. Uornsi
-ayases na ea Ny \ng seston Sc OSE Weed hyey vo

Sad ek a LN EAE Asison S See ae
Ad Qo Gaerne Y x NEGATING A sn Ubswis_

Stee DEAN Sc WS Ses - ust Sa
“A333 Sey Ve CEWadi.s, eV “NS ESR ee _—_

SNA pe dtoardes _NOV3 2017
W- IOV pew wlardtsss NOW? 0 77
\O~ AVIVA — waa ved ules Hoy 2 8 Qui

 

   
    

 

 

 

 

3-127 Frent (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM

 
vee

P Case 4:19-cv- (00779 Document 1-1 Filed on 03/dal19 in TXSD_ Page 29 of 102 .
spy A q att a | . a _ ;

 

 

 

 

 

 

~s nN
3 $
= &
ee - =
> “Sy
= : Fal
a S

 

 

 

"Action Requested to resolve your Complaikt,

ot Dh SEE 4o arog ee SI, gic QRS WHA
SA Nosikie S. BARNS SERA WR NOH Vopse AeCue..
SRoon WA y Date NDR)

—Offender Signature:

 

SO.
See
ed

Grievance Response: ™

You indicated that C. Nichols, RN, took your inhaler on 11/23/17. The following day 11/24/17 you were seen by Midkiff, RN for nurse sick call
for current inhaler ran out. Ms. Midkiff, RN wrote on your sick call slip that you had used your current Proventil Inhaler i in 35 days. On
11/26/17 Cc. Nichols noted in your clinic record you were a NO Show for nurse sick call. On SCR, received 11/28/17, Ms. Midkiff advised you, the
nurse sick call appointment scheduled for you resulted in your missing appointment. On your SCR dated 11/29/17, Ms. Midkiff advised you
that you missed the clinic appointment scheduled for you on 11/27/17 and that you would be scheduled for 11/29/17 ey ntment. On
12/11/17, G. Daniel, PA renewed your Proventil Inhaler for 45 days duration with 3 refills before 6/09/18. The providers: ‘the pharmacy
order inhaler for a specific duration of time. You're encouraged to stay within the time frame the inhaler i is ordered. Your grievance is

" unsubstantiated based on medical information reviewed in your mec’. : . —~

Signature Authority: Ke. me patel” “f /-19-L8 S

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
-State the reason for appeal on the Step 2 Form.

Returned because: *Resubmit this form when the corrections are made.

C1.
C]2.
3.
C4.
Cs.
C6.
C7.

 

Grievable time period has expired.

OFFICE USE ONLY

Initia! Submission UGI Initials:

Submission in excess of 1 every 7 days. *

Originals not submitted. *
‘ Grievance #:

 

Inappropriate/Excessive attachments. * _
PPFOP efExes ss Screening Criteria Used:
No documented attempt at informal resolution. *
. x Date Recd from Offender:
No requested relief is stated. * .
so . Date Returned to Offender:
Malicious use of vulgar, indecent, or physically threatening language. *

2" Submission UGI Initials:

Os.
Cs.

~ Eto. Hlegible/Incomprehensible. *
[J 11. Inappropriate. *

The issue presented is not grievable.

Redundant, Refer to grievance #

UGI Printed Name/Signature:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

3 Submission

 

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health.

Medical Signature Authority:

Grievance #:

UGI Initials:

 

Screening Criteria Used:

Date Recd from Offender:

 

1-127 Back (Revised 11-2010)

io

Date Returned to Offender:

 

 

 

Appendix F
moe. Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD MAAR 8 BRGong |

 

 

 

 

 

OFFICE USE ONLY
Texas Department of Criminal Justice | Grievances: AOL OYE f WY
UGI Recd Date: HA ~,
STEP 2 OFFENDER HQ Recd Date: JAN Q i ane
GRIEVANCE FORM |... G-LS
Offender Name: Gdhn \bewcy Gi} \lew Tacs # \IDOSLACY Grievance Code: Wo
Unit: Vr les sicbsing Assignment: 442. Investigator ID #:
Unit where incident occurred: Sr, les [ Aly - om Extension Date:

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with'a Step I that has been returned unprocessed.

 

Give reason for appeal (Be specific). J ath dissatisfied with the resnonse at Step 1 because.

rect Honene Ie Dickerson ¢ ers Maton \\Qts-\t Cute So mee This is
Sec UM » Bo rec 2einG WNC AVA she SCC We Shen sthedd\t Qnithe sé. Vwte

Qi) Midktt cecwiveN\ B wy sick call an trid + _\\-24- + cle: ms she conedvedh g Se Lac.

j\ 2b (F Go it sto onthe NSL she set-back, KceFStept> Well wel Yae esad ben

35 Oc ays awn uti | | Be \ere b because Se iS Thensa 5 WR.

UG LAYEMS CSUID BEScHE DYED, AND NO RETURN FO COM? FAs

Cald be sends Since AN dei usa ck saiiy Wks. shin evescite

Wicha\s ps0 ideys Us Callaut ho aussie ag haeeoaye AGIEG ISCAS : CHORES
To Neyen*+ (ech meat WN (\; lif E 3 Ti Z. Roe Tye ing ee VY MW - Mt

@ the Iésunits Loe Auer G decache fads ift ed medical records | gorernmget
daconents to Pal aS @ pichure af non-comp \icance. by Nhe paclen r whe ny tout
RN Vy dite can RN é, Vicha; entered Sate OW ocganrecd OLome. vod claledy a’
Tx Fea lode 3706, 34.03 4a deny weces sary Neatlhe ese altempding 30
ecceleXe. pakicu® 9 Moceca\e. Reesiskalaty asthe. elskiay patient late.

These Penol lode vlbletons are Cass T felonies, Th hss_ts wh he Sok

Tome, aad is documented, as ofh0cing on WaAZ\F alt ecw

 

 

 

 

 

 

 

 

 

 
  
 

 

 

 

 

. LAG Ms cad. be se hedldled. te U-2L-|Pensind w He,

 

; Pe Lt Lf eC Ti; an Ke C Wye
“EE de: DKS 5 soli lac d Clinic flases Wazed iM LS Ad fh
1-128 Front (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G (P
"Case 4:19-ev-00779 Document 1-1 Filed on 03/04/19 in mse Page 31 of 102 |<"

Siok Coll Fang 5 Tide bo cleiin 2

. bike top ap flatien7. By

 

 

 

 

 

 

 

 

 

 

i) WOM, Ag Dr
Offender Signature: Uihs, C, AhAY) Date: LM, D3 AMST

. - — + . —_ rs “7
Grievance Responses WY
ut€rol inhaler.

A review of the Step 1 medical grievance has been completed regarding your complaint of needing another alb

An appellate review of the medical grievance and clinical records indicate you have a history of asthma. According to your medication compliance report you
were issued your albuterol (Proventil) inhaler on 10/18/2017, which was prescribed for ninety (90) days. It is noted you received the next inhaler on 12/14/2017.
and 01/28/2018 and they were ordered for forty five (45) days. You have also received your prescribed dueler inhaler on 11/26/2017, 12/26/2017, 01/25/2018
and 02/22/2018.

You are encouraged to work with the unit providers to ensure the best possible treatment for your health care needs. If you feel your situation requires further
evaluation, you are advised to submit a Sick Call Request to the medical department.

STEP II MEDICAL GRIEVANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF PROFESSIONAL STANDARDS Ge 5a 2
Signature Authority: TDG HEALTH SERVICES DIVISION - Date
Returned because: “Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission . CGO Initials:
[] 1. Grievable time period has expired. Date UGI Recd: ,
[_] 2. Mlegible/Incomprehensible. * Date CGO Recd: ;
C] 3. Originals not submitted. * (check one) “Screened Improperly Submitted
. .- . Comments
L| 4. Inappropriate/Excessive attachments. * Date Returned to Offender:
[_] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2" submission CGO Initials:
_] 6. Inappropriate. * Date UGI Recd:
Date CGO Recd:
(checkone)___ Screened —_ Improperly Submitted
Comments:
CGO Staff Signature: Date Returned to Offender:
3™ Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one) Screened = __ Improperly Submitted
Comments:
Date Returned to Offender:

 

 

 

I-128 Back (Revised 9-1-2007) Appendix G
\

<71-60 (Rev. 11-99)

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 32 of 102
SUBJECT: State briefly the problem on which you desire assistance.

T need fe S¢€Q ody dec o bout sw 5 peo bling LW sipds alecous BLE.
Ao th linked 1a boy esthroa, as dionssed be Ao Gi. ilmanery (iz: 34:15)
offi haspitel shee [hy Gef IF OHG!

ae h H a 4 Zi, getacy I hein Y agpoved Nannex LZ peed! to ped te

 

 
   
 
   

f

O75 « Kis? nas is Cedar SOG 561 | and CY Or? Wr,

“YY
5 Sage OL aghp L bx
"eh; i La tins cenirreabr.

 

 

Name: glin Hh, Gi lle : No: (55a bg Unit: ST

Living Quarters: [¢ -Lf-2 Work Assignment:

 

DISPOSITION: (Inmate will not write in this space) _ .
Qu/ WL orteduted oe wobualithe Ss :
LY pi bf} (7 5 meee

 

ae
Case 4:19-cv-00779_ Document 1-1 Filed on 03/04/19 in TXSD_ Page 33 of 102
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

INMATE REQUESTTO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN yn TO YOU MORE QUICKLY.

1. Unit Assignment, Transfer airman of Classification,

ro [edi |

Administration Building)

Z

Restoration oN.ost oyértime (Unit Warden-if approved, it ,

will be forwarded’g-ihe State Disciplinary Committee)

é ‘
Request for Loti Class or to Trusty Class
(Unit Wardepr- if approved, willbe forwarded to the Director
of Classifig&tion)

Cleme. & earion parole, early out-mancatory supervision

‘(Board of Pardons and Paroles, 8670 Shoal Creek Bivd.

Austin, Texas 78757)

5. Visiting List (Asst. Director of classification, Administration

Building)

Parole requ ements and relaigl information (Unit Paroie
Counseloy)

  
  
  
 
  
 
  

acord (Request for copy of record, infor-
le eligibility; discharge date, detainers-Unit
. | : -

Inmate Prison
mation on

  

ersonal Interview with| a representative of an ouiside
agency (Treatment Division, Administration Building)

sere. Dee [2 20/F

 

(Name and title of official)

ADDRESS:

‘

mm \
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 34 of 102 |
SUBJECT: State briefly the problem on which you desire assistance.

LL nee) di he eva\ (ocdec| bic Cc peidec Kegon ng esa
, Bx odlod meat © neuro oltGe— aba the Xcoat meick | avy watered low

Specieal List

 

 

. Maher TL vas re L ia or asp px with Ph Daewieds ceaaak: MS seh sin
An Adele aboot bhe nes Lor ave.\ for Wew kone.” ol elon reg are) ir
Sonvsitis its ebkeck on os tlm a since. L'm tof being ae Pa acme oy _
Ape Nneconen, ¢ He eased Sac \eo ta Wat it nope lek ard 0 weed)
- Tomild he ceschewted This has nok happemed. TL how this i's “04 Issues,

 

 

 

but F peer? Univer bsspesda- be addressed thioxh evel bug prude
Name: -Ddlan \s, Gilbey __ No: ADSS.26G Unit: -

Living Quarters: ( q bs 2 Work Assignment: Mf A

DISPOSITION: (inmate will not write in this space)

Ab Msc: Bin ape

el
shomev tee 2 . ee - eA. ae TID
, ee : CED be epee . 4
_Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD ‘Page. 35 of 102,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION .

INMATE REQUEST To OFFICIAL ©

REASON FOR’ REQUEST: (Please check one)

   
 
  
 
 

   

 

 

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF coviniitiotct His WILL: SAVE TIME; GETYOUR REQUEST 101 THE.

. PROPER PERSON, AND GET AN ANSWER TO YOU MORE Qui

  
   
   
 

a Unit Assign ent, Transfer ( hairman of Classtiation
© Administration uilaing) -

  

Do O Restoration of LosNeverime (Unit Warden: if enorove it at

will be forwarded to th State: e Disciplinary Committee) * _ Gounsetn)

    
  

-— —, pet ts conver Ee ERO cae —

\ ‘Class’.or to “Trusty, Class ew OT,
be forwardedito the Director. =. ©. mation on parol eligibility, ¢ an eharge date, detainers- Unit:
\ a ans ee Administration Pye Mata

 

agency (Treatment Division, Administration Building)

 

 

th kale Phoaie oe : /__: DATE:

ame and title of official)

- ADDRESS: | ‘Stiles : : , - - _

 

. “o inmate Prison Re ra (Rode est fok 6 copy: ‘of record ‘infor.

3 Personal..| ferview ‘with a representative of an outside -
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 26 of 102
Texas Department of Criminal Justice OFFICE USE ONLY

 

Grievance #: OC

OFFENDER FEB 2 9 DOIN
STEP 1 crievancerorm | "7-72
Date Due: 4-4 K

 

 

 

atl _ Grievance Code:
“ \ , 4 «
Offender Name: ohn HG ( ley Tocs # (OS5SACS Investigator ID #:
Unit: s 5) ey Housing Assignment: ( 4 Ld A Extension Date:

 

 

Unit where incident occurred: oF le Ss . Date Retd to Offender: “ y § cue)
Coe ~

 

Mae ee ee

You must try to resolve your problem with a staff member b before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hearing. F
Who did you talk to (name, title)? EN lee EB 2 3 2018

When? Aen led OIE —
“What was their response? — Tes. me rked-« “MO stow Far: (2 \3-(F appt. wth PADen els

What action was taken? Writing pas Ot Vite FEB 2 3 2018

State-your grievance in the space proyided. Please state who, what, when, where and the discij linary case number if app On
Lin ghledies dhe tel: L1hos a ot dre UIB-CIVC pint 8 Hlee eit;

zaplasee ot UL - CWE cleady ‘alsifted Med secl Recd by Moet

‘ato ‘the PEARL (IRS ther Tai ays choir fic an apph seledvied on

Deeember 18. 201t to sce WLP PA Daniels cegarelire ‘Khe pea fora
ycéu Lreekmend g\ lew 6 lace Nag doex Was udkcipacered \oy Charmed (sinusil Gish)
FEB 23 2018!
What {xs_acecy, is thel TOCS hee placed] me ana wait with Video (emeca s
ev ecuWhere. The video Camera placed im the hall ‘ine, esge fise vine dtca.\
3 \\ early show we _wheel Lg, lube medical fac ore enc aivine the
tO on auhy vw ) ay in Which Bubbaciees Vine ds be Phere. a TA vsFaccived
fac sthd appt, Counudd have vec an eens e cepork (lade IF aad Cle ZF)
The tamera wi) show the seme (O Coming ok with touc to five
loaning , a covel ¢ of huurs latec, and Jetting al\ of us oS au send'ne
ws back $5 9 AVC fovses. a appa nt yent WES “eon ‘ce ‘el fae severa) oGanders
Recess PA Demi els _) sHheachy due xe Lol days (ste CG, sid) FEB 2 3 2018
the The dave [Hine eo will \_clearr shas \ bes Voere. if Ye CO 23 Soin
ey ilo! ye odbvicw. “the /O would | Nave C \lech ov ¥ & Security bee, thenself
VioOyY vay ace FEB 23 2018 od
_FEB 2 3/2618
Cb being = iate sh by the medida | rons coches Ave 42 v0
lo'wds of Fravch } HWE PA Videlons, This Ck@eats evyrent jssve feleitying
pedicel Lf eCorals Ls fae of Q bieoder pyre. tefz hice Yl, that Med bePhvellooriins.”
The UGI is cesgon sible bo vey Zecuridy fatage andcepade Histo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23 2018 3 9 Ae
stron (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM’ (Ge
Appendix

 

 
hes - OT E9SER 3288779 Document 1-1 Filed on 03/04/19 in TXSD_ Page 37 of 102

 

o

ar 7 .
yi

EPS73 2018

ay

+

Action Requested to resolve Your Gonpieint / WD OS - bed E dy ent free co ityec 4 / 5 } ‘ res) wat
Vif -C/1C colada avestigade. elawn of Legal eck wt) antheld o¢ out,

Offender Signature: y Ve 74
. a —
Grievance Response:

Date:

Your medical record indicates you were scheduled a provider appointment on 12/18/17 to discuss your
asthma concern and problems with inhaler prescrized. The reminder note reflects you were a no show
for your scheduled appointment and your claims that the provider left early, cannot be supported.
You’re encouraged to attend all future medical appointments scheduled at the time the appointment is
scheduled. You have been seen by multiple providers since this date. Submit a sick call slip if you have

other concerns. Your grievance is unsubstantiated.

Signature Authority: KZA bewt

/~ F/B FEB 9.2 2nig A

If you are dissatisfied with we Sten 1 response’ you may su jou may submit : a ‘Step 2 (I-128) to the Unit Grieance Investigator within 15 days from the date of the 2. 1 response.

State the reason for appeal on the qh 2 Form.

 

Returned because:

C1.
C2.
C73.
C14.
Os.
16.
O17.
Cs.
D9.
O10. Illegible/Incomprehensible. *
O11. Inappropriate. *

*Resubmit this form when the corrections are made.
, »
Grievable time period has expired.

Submission in excess of 1 every 7 days. *

Originals not t submitted. * Lee
Inappropriate/Excessive attachments. *

No documented attempt at informal resolution. *

No requested relief is stated. *

Malicious use of vulgar, indecent, or physically threatening language. *

The issue presented is not grievable.

Redundant, Refer to grievance #

 

UGI Printed Name/Signature:

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health.

Medical Signature Authority:

 

1-127 Back (Revised 11-2010)

 

__2%ASubmission  __

 

OFFICE USE ONLY

InitialSubmission ~ UGHhitials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

~ --- UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:
3*Submission UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

 

 

Appendix F

 

 

 

 
UL 2 5 2019

 

Case 4:19-cv-00779 Document 1-1 Filed on woo TXSD Page 3) of 102

  

QFFICE USE ONLY
Texas Department of cri J ustice Grievance [3D Old
UGI Recd Date: i ? ? 20 ie
STEP 2 OFFENDER wo Reca paves HIN 28 208

 

GRIEVANCE FORM | 53... 0% -Clu- 208

TDCI # D OSAEG Grievance Code: [ 0 | z 5
it: . ing.. : Jf G Lt Investigator ID #: 10 3 5 2
Unit where incident occurred: Sti boa : Extension Date:

 

 

 

 

 

 

You must attach the completed Step I Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

OD reason Naty specific) idl peat? cite ied ith the eed! powrtote” because... —_—
QM g

pf
B SLE I2 L Z LA, oF AACE TF fiaArthytize tL CS CL LA Wa Sk CALTICAO ‘D
‘gt 5 ob Ld
ba Lue - . x Lifes ] Zona fA ey, AAS Zhe AA SEG RLA bre “ ; yA OC

 

 

We (ZAR f? WL o r C/ AI LAAAAL/ CL

! c ; 7 A 7 J ;
J 44a flamers bag <ind We CO Vp e atid v byeos On L g oy con
(QA coal OPUGUSET2 JUNg nelle st eh a Ys Ao at YA £ ie

4 e . .

aw alk . 5
hol CAL tLe CH ott Gf Begs LAL of (LAEL LE a : — A PortLdtgn

}/

sna tapi 2g bows

 

fase, SHA
WO om Lol BELOUAL ,
f HC € Drabys L0G VLOG oF. 0 COULD ti LL. UDCA
7 LE
cf he AEG Lees jig LE AAbALdé,

becasne Pike sspagen famdline ad SCR pases EIDDE

ALCOA, ey Ze: 7 — AO ‘2 MEG.
. ‘ 2. AW, ALS: f oe
AO MLN POTHALZA WZ to AFLAD haliafoyig LBL CET COAL) I of cca LYLE

Ceo y te tL. Dive Akio perth, Le be’, bari, Lan LET
elt TEESE od SCL IZ
crake hin bappen _—+

Att td Leas rel pepep KT CA C4 flatich OF HO. ADULT L, we ¥ flP Ah CGALK

BLOF, AP was th 207 binec! Geo f21 waded by ‘C7 L 5 Hk 1

. , . p
li LO viddeo COWMMASD /O hut z HLL po MUNNAL) OLCOMUMNA SYD VES

 

 
 

1-128 Front (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM . (OVER)

Appendix G 8
iW)
ae a

Vive ur rRUrEooIUNAL DIANVARUS |

Signature Authority: TDCJ HEALTH SERVICES DIVISION

Returned because:

CJ 1.
LJ 2.
LD 3.
L] 4.
L] 5.
[_] 6. Inappropriate. *

 *Resubmit this form when corrections are made.

Grievable time period has expired.
Iegible/Incomprehensible.*
Originals not submitted. *

Inappropriate/Excessive attachments. *

CGO Staff Signature:

 

I-128 Back (Revised 9-1-2007)

qo

ase :19-cv-00779. Dogument 1-1 4 _Filéd “ofF63704/19 in TXSD_ Page 39 of 102

ea

“ows LOLAA NY

 

Malicious use of vulgar, indecent, or physically threatening language.

 

OFFICE USE ONLY

Initial Submission
Date UGI Recd:

_CGO Initials:

 

Date CGO Recd:

 

(check one) Screened

Comments:

Improperly Submitted

 

Date Returned to Offender:

2*! Submission
Date UGI Recd:

CGO Initials: 2

 

Date CGO Recd:

 

(check one)___ Screened

Comments:

Improperly Submitted

 

Date Returned to Offender:

3" Submission

Date UGI Recd:

CGO Initials:

 

Date CGO Recd:

 

(check one) Screened

Comments:

Improperly Submitted

 

Date Returned to Offender:

 

Appendix G

 
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 40 of #634 oF 18

Soft tissue envelope - normal

Callus - none

Nails - normal

Tenderness to palpation at bilateral achilles tendon insertion

Dorsalis pedis pulse - palpable
Posterior tibial - palpable
Capillary refill - brisk

Motor Function:

Right Left
DF: TA: EHL: EDL 5/5 5/5
PF: AT: PT: FHL: FDL 5/5 5/5
IN : Ant Tib : Post Tib 5/5 5/5
EV: Peroneals 5/5 5/5

Sensation: with 5.07: normal
Special Tests:

Drawer's Test:

Lachman Test:

Squeeze test: negative bilaterally
Single heel:

Double heel:

Coleman block test:

Silverskjiold test:

First ray mobility:

Interval PEx 9/10/2015 : TTP at achilles insertion, lesser under heel. Big toe pain may be back related.

MRI:

Left -
IMPRESSION:

Distal Achilles tendinopathy/interstitial tearing.
Plantar fasciitis with plantar calcaneal enthesitis.

Mild peroneus brevis tendinopathy.

Right - The Achilles tendon exhibits minimal distal thickening with multiple areas
of interstitial high T2 signal foci.

The tendons of the anterior compartment are unremarkable.
The tibialis posterior is unremarkable.
No peroneal tendon tear is seen. A peroneus quartus is present.

The plantar fascia is within normal limits.

Assessment/Diagnosis:

— Gilley, John (MR #534994N) Printed by [CDICIDE] at 9/14/15 11:03 AM Page 4 of 43 [4
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 41 of 102

CORRECTIONAL MANAGED CARE
CLINIC NOTES

Patient Name: GILLEY, JOHNH TDCJ#: 1055269 Date: 05/03/2017 11:08 Facility: STILES (ST)
Age: 45 year Race: W Sex: male

Most recent vitals from 5/1/2017: BP: 133 / 82 (Sitting) ; Wt: ; Height: 75 In.; Pulse: 91 (Sitting) ; Resp: 18 / min; Temp:

98.5 (Oral) BMI: ~>; O2 Sat:
DOI: 8/31/2001

CURRENT PEAK FLOWS: PF 1:; PF 2: ; PF 3:
PRIOR PEAK FLOWS: PF1:; PF 2: ; PF 3:
Allergies: DEMEROL, PHENYLPIPERAZINE ANTIDEPRESSANT, PENICILLINS, BETA LACTAM ANTIBIOTIC

CEPHALOSPORINS, ANTICHOLINERGICS ANTICHOLINERGICS,QUATERNARY

 

| Patient Language: ENGLISH

Current Medications:

CETIRIZINE 10MG TABLET #
1 TABS ORAL DAILY for 30 Days
NFA # 352439A [INDEF]

DULERA 100/SMCG INH 120PUFES #
2 PUFFS INHALATION TWICE DAILY
for 30 Days KOP

NFA#126444 [8/31/17]

LISINOPRIL 20MG TABLET
1 TABS ORAL DAILY for 30 Days KOP

LITHIUM CARBONATE 300MG CAP
2 CAPS ORAL TWICE DAILY for 30 Days

MONTELUKAST 10MG TABLET #

1 TABS ORAL EVERY EVENING for 30
Days

NF #352469A [INDEF]

OMEPRAZOLE 20MG CAPSULE
2 CAPS ORAL TWICE DAILY
MORNING & EVENING for 30 Days

PROVENTIL HFA 90MCG INH 200PF
2 PUFFS INHALATION 4 TIMES DAILY
for 90 Days KOP As Needed (PRN)

RANITIDINE 150MG TABLET
2 TABS ORAL TWICE DAILY for 30
Days

SODIUM CL 0.65% NAS SPRAY 45ML
1 SPRAYS INTRANASAL 3 TIMES
DAILY for 30 Days KOP

VENLAFAXINE ER 150MG CAPSULE
1 CAPS ORAL EVERY EVENING for 30
Days

1 of 3

Name of interpreter, if required:

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUNLAP, BRENDAN A

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUNLAP, BRENDAN A

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUNLAP, BRENDAN A

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: NATHAN, PRADAN A

ORDERING FACILITY: STILES (ST}
ORDERING PROVIDER: DUNLAP, BRENDAN A

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DANIEL, GIDEON A

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUNLAP, BRENDAN A.

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: LASTRAPES, MICHELLE

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: BALLARD, MELISSA

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: NATHAN, PRADAN A

COMPLIANCE: 90.24 %
REFILLS: 5/11
EXPIRATION DATE: 11/16/2017 09:23:00AM

LAST DATE GIVEN KOP: 04/28/2017 01:56:19PM
REFILLS: 8/11

EXPIRATION DATE: 8/26/2017 11:33:00AM
LAST DATE GIVEN KOP: 03/22/2017 02:11:12PM
REFILLS: 8/11

EXPIRATION DATE: 8/21/2017 07:31:00AM
COMPLIANCE: 85.89 %

REFILLS: 5/11

EXPIRATION DATE: 11/17/2017 07:28:00PM

COMPLIANCE: 90.44 %
REFILLS: 8 / 11

EXPIRATION DATE: 8/21/2017 07:32:00AM

COMPLIANCE: 90.48 %
REFILLS: 1 /2

EXPIRATION DATE: 6/21/2017 01:08:00PM

LAST DATE GIVEN KOP: 02/24/2017 03:20:33PM
REFILLS: 2 /3

EXPIRATION DATE: 8/21/2017 07:31:00AM

COMPLIANCE: 85.00 %
REFILLS: 0/0

EXPIRATION DATE: 5/14/2017 06:33:00AM

LAST DATE GIVEN KOP: 04/09/2017 02:52:27PM
REFILLS: 2 /2

EXPIRATION DATE: 5/10/2017 02:53:00PM

COMPLIANCE: 86.50 %
REFILLS: 5/11

EXPIRATION DATE: 11/17/2017 07:26:00PM

4
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 42 of 102

CORRECTIONAL MANAGED CARE

 

CLINIC NOTES
Patient Name: GILLEY, JOHN H TDCJ#: 1055269 Date: 05/03/2017 11:08 Facility: STILES (ST)
ZIPRASIDONE HCL 80MG CAPSULE ORDERING FACILITY: STILES (ST) COMPLIANCE: 88.43 %
2 CAPS ORAL EVERY EVENING for 30 ORDERING PROVIDER: NATHAN, PRADAN A REFILLS: 9/11
Days

EXPIRATION DATE: 8/04/2017 01:49:00PM

Today's Problem: W/C necessity, reflux, allergies

 

 

 

 

 

 

 

5/3/2017
X| YES
IS THIS VISIT THE RESULT OF A SCR? NO
Ss: | am in a W/C due to an Achilles tendon debridement that occurred 18 months ago.

| have been popping pepto bismol and my acid reflux medication for the past few years, | need a refill. | cough
excessively and the fluid, discharge | can smell the food | last ate.
| have been out of allergy medications and | need a refill. Denies HA, SOB, dizziness, chest pain, vomiting, and/or

fever.
PMH:
Surgery: Achilles debridement (2016)
O: ABD: distended, gaseous, no tenderness noted in all quadrant. BLE: ROM in lower legs WNLs, moves legs with
no distress.
A: Nausea
GERD

Plan is as follows:

Continue medications as prescribed.

Will treat for H. Pylori although labs were negative> On Omeprazole already so a false negative may be seen.
Transition inmate out of W/C into cane

Trade in W/C for cane

Issue cane x 365 days

OA PON >

Started Meds:
BISMUTH SUB 262MG CHEW TABLET 22963698 05/03/2017 11:18
2 TABS ORAL TID KOP
FINAL EXP. DATE: 5/06/2017 11:18:00AM REFILLS: 0 DURATION: 3 Days

metroNIDAZOLE 500MG TABLET 22963686 05/03/2017 11:16
1 TABS ORAL TID KOP
FINAL EXP. DATE: 5/13/2017 11:16:00AM REFILLS: 0 DURATION: 10 Days

MINOCYCLINE 100MG CAPSULE 22963707 05/03/2017 11:19

1 CAPS ORAL BID KOP
FINAL EXP. DATE: 5/13/2017 11:19:00AM REFILLS: 0 DURATION: 10 Days

2 of 3
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 43 of 102

CORRECTIONAL MANAGED CARE
CLINIC NOTES

Patient Name: GILLEY, JOHN H TDCJ#: 1055269 Date: 05/03/2017 11:08 Facility: STILES (ST)
He can operate his legs, staying in W/C may be detrimental to his ambulation quality.

Procedures Ordered:

Date Time Description Diagnosis Comments Special Instructions
5/3/2017 11:19AM PROVIDER2-INTERMEDIATE OFFICE = gastro-esophageal
VISIT (F) reflux disease,

polyneuropathy in
diseases classified
elsewhere

Electronically Signed by ADODO, CRYSTAL O. FNP on 05/03/2017.
Electronically Signed by BARBER, MARK A. DO on 05/03/2017.
##And No Others## ,

3 of 3
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in FXSD_Page Ad of 102
Texas Department of Criminal Justice OFFICE USE ONLY

: 7 | Grievance #: Loon WO

OFFENDER ate Received: oo 3B “hi b
STEP 1 Grievance FORM [OG ee i
Date Due: é G- /

Ry al ” Grievance Code: ¢ Oo /
Offender Name: Jahn bb. Or ey TDCJ # O55a2l4 Investigator ID #: T2Y 7

 

 

 

 

 

 

 

Unit: Ki les Housing Assignment: [ Q{We Extension Date:
Unit where incident occurred: S4r\ les Date Retd to Offender: JU N q f 2nie

 

- You must try toresolve” vor breplem witha staff member before you submit a formal complaint. The only exception is when
appealing the results of a oe Oa h

Who did you talk to (name, title)? Dice bising QU ellengec When? __2~ fe 1S
____ What was their response?: Ptods Tree eve Resalition & \-30- -(g ais I wb eae 1S ne fo} 4 Int tages Poa

~ What action was taken? Witte Pais gt 1eCVance

 

 

State your grievance in the space provided. Please state who, what, » When, where and the disciplinary case number if appropriate

\ Ceqixete we Opinion cegatd Neoure Wisuy Nes of F- site consulted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FER 25 208 ©
avd tne ok ste Cons ions celuscd Fo Qrovidle eccesste diag nost: € services

FEB 2 3 2019 a__t
sbstanbicting Theic nial gograsis. APE Gk _tetusd andl decleceel
= FER 7,3 2ny8 a
ad Would no (eceive <econd SPiMor, Enel 5 »

a *
ie
24
REP”

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM ap

a . Appendix F
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 45 of 102
FEB 2-3 201g —_

_

 

fy

 

Ano Re ueste, ito resolve your Complaint.

CPO R Seto Spiaiey a3 pacenkced vy povieg > OPS letymen bon Step ay by ena he
Melt consul fank,_.

Offender Signature: Tbh. ii VE__ Date: -@- / @

7

 

 

 

Grievance Response:

°

Review of your medical record does not find a clinical note by Ms. Glen for 2/07/18. Your medical
record reflects on 1/02/18, you were seen at HG-Neuro and also on 4/12/18. Your medical record
_ further reflects that on 5/11/18 you were seen at HG and you had ‘a ‘colonoscopy and endoscopy
performed. Your medical record demonstrates you are getting medical care and treatment. Your
grievance is unsubstantiated.

   

Signature Authority:

If you are dissatisfied with the Sfep 1 r
State the reason for appeal on the Step 2 Form.

lieu, _ ranks SIP

Returned because: ° *Resubmit this form when the corrections are made.

[J 1. Grievable time period has expired. .
12. Submission in excess of I every 7 days. * : . OFFICE USE ONLY

. . 7 , Initial Submission UG] Initials:
oO 3. Originals not submitted. * . .

 

 

ws rn -——Grievance#:

 

(14. Inappropriate/Excessive attachments. *
, Screening Criteria Used:

: . Date Recd: ‘fom Offender:
[1 6. No requested relief is stated. * ; he
Date Returned to Offender:

LJ 5. No documented attempt at informal resolution. *

(17. Malicious use of vulgar, indecent, or physically threatening language. * _
: ~ 2"¢Submission “UGI Initials:
[] 8. The issue presented is not grievable. me a ae ee

(119. Redundant, Refer to grievance #

Grievance #:

 

Screening Criteria Used: . |
[1] 10. tlegible/Incomprehensible. * oo Date Recd from Offender:

[71 11. Inappropriate. * Date Returned to Offender:

UGI Printed Name/Signature: . 3“ Submission UGI Initials:

Grievance #:

 

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health. Screening Criteria Used:

. Date Recd from Offender:
Medical Signature Authority: Date Returned to Offender:

 

 

 

1-127 Back (Revised 11-2010) | ee

 

 
 

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 46 of 102

 

 

MUL 2 5 2018
g | a OFFICE USE ONLY
Texas Department of Criminal Justice | Grievance #: QUI OUNTY
UGI Recd Date: bb / Alf / a
STEP 2 OFFENDER | oon IGN 25 208

GRIEVANCE FORM S-S .
~ Date Due:

      

 

Offender Name:_/‘/ 5 / KYA : _l TDCJ #_; DS. SAb 7 Grievance Code: 0,
Unit: _2x27S) YA ousing A Senment 19 F ai Fee OU ob investigator ne, __ 103 32
Unit where incident occurred: Sp: Z, EJ Extension Date:

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
- - aecepted~You may not appeal to Step 2 with a Step I that has been returned unprocessed. :

 

Give-reason for appeal- (Be Specific). 7 am dissatisfied with-the response a ay i ye

CSIVISC U5 (naclUlifean AO Bpe Yid. fb IS U8 CE Zs Se oe” MP
Cleon o4 [3O0UW8 FT 4g Dig Lip able as Jim endhifleAda
be peyorse: on alnad & Cery LESponse ton OF. OL L/2 2S [3 27
sudsidle COILS HEA Ar fk Zo Cn f- [venrtclef. fs aclrary estonsiblh pete
feowi 7g Lrealppceve. [1O thet? pile , a ena rfnenEs Pre
“cd Lo Adee alacyt CAYSC Liable CLO” fy Seat Ey, adr

LF fezveslbf aA! “aplaienfeva/, Bbc AbritA bk Sbasirste h
WES nok plese g ~ Le) an L218 b; aleime a wifes Lbillegs _ J
LLEV lr aed Ls 2UFOD, ard well eccedat- phd 43 O77 COOL: Z Cvectted.
Blso, Land ifsdes £5 Yea yf, One DO ale pana ci
7A we a> b Laws AA A TC re LDS spt b Gir Hs ta
over phitty ra/avze the salen g i: oi LES A ebb: 400 Ly
hich Ekexot doe Bothy Qonetine I fracl zense of well ben
med, Now x fee) Oli, Wich <etqnce Ave to elavatzed Aber Ep 2
Geretonca shoold at least ‘bo physically Celt Live hed - heads eck, »’ back
Teowhina Tel down Q, His hker sho 3 ties at vastben. Feiloff dre
26p bn) c | time. and aut Ye Seles oy tats of Eskee «’ ‘

 

 

 

 

 
   

Ona) Prof 0C9°2> as well es Fee mortecs eater Tet aleve-
ede rae b& b Wed TONAY £ ceatesded ¢ 2 2-n2 Qalnion Cas,
auathec tons J fowls Vlease povice. lsd, Physical (et by

New Weiss ow Y- (2- Ws Llecely ohitie B pal i hot ne’ sel ltd ty Ar ad Looky

I-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER) “

Appendix G
 

Case a: 19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 47 of 102

ie, Wa cone). wuld sent 1D yeves t/-]) QD Wekes lel ep
the bel a tof Tn Mdche. * c o aes ple Pps

 

 

Nan ta SO
Offender Signature: ( AS A / be : e Date: _ (-] g -J8

Grievance Response:: 4 ei
wwe he kd 4 coe

aaa
“ay

 

 

 

 

 

% , :
A review of the Step 1 medical grievance has been completed regarding your complaint to have a second opinion regarding a neurology visit
to an off-site consultant.

An appellate review of your medical grievance and clinical records show on 04/12/2018, you were evaluated in the Texas Department of
Criminal Justice Neurology Clinic for your complaints of shaking and numbness. The assessment from this visit indicated your previous clinic
evaluation was suspicious for malingering behavior, as the episode seen on telemedicine screen on standing up seemed to be exaggerated
and unlikely to have neurological basis. The electromyography/nerve conduction velocity (EMG/NCV) electro diagnostic tests, which measure
the electrical activity of the muscles and nerves, was negative and no further imaging studies were required. It was also noted you were
refusing seizure and neuropathy medications. Documentation in your clinical records reflects you have been evaluated a second time for your
complaint. Orders written by the doctors at Hospital Galveston are recommendations, the final clinical treatment decisions are made by the
unit providers in accordance with Correctional Managed Care Policies and TDCI Policies and Directives.

You are encouraged to work with the unit providers to ensure the best possible treatment for your health care needs. If you feel your
situation requires further evaluation, you are advised to submit a Sick Call Request to the medical department.

STEP II MEDICAL GRIEVANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF PROFESSIONAL STANDARDS
TDCJ HEALTH SERVICES DIVISION o
Signature Authority: Date: | ) Zt |
iS :
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
. Initial Submission - CGO Initials:
C) 4. Grievable time period has expired. Date UGI Recd:
EJ 2. Ilegible/Incomprehensible.* Date CGO Recd:
; Oo 3. Originals not submitte d.* (check one)___ Screened _ Improperly Submitted
CL) 4. Inappropriate/Excessive attachments* | Comments:
_ | Date Returned to Offender:
[] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2 Submission CGO Initials:
L] 6. Inappropriate.* Date UGI Recd:
Date CGO Recd:
(check one)___ Screened _ Improperly Submitted
Comments:
CGO Staff Signature: Date Returned to Offender:
3 Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)____ Screened ___ Improperly Submitted
~ Comments:

 

Date Returned to Offender:

 

 

 

I-128 Back (Revised 11-2010) Appendix G
 

Case 4:19-cv-00779 Document1-1 Filed on 03/04/19 in! TXSD —P 8
Texas Department 180 criminal Justice OFFICE USE ONLY

 OLLGNDER

Grievance #:

 

Date Received:

Date Due:
— | SrCance Code:

Offender Name: Jen \S. O\ Vex, TDCJ # 58269 /” | Investigator ID #:

Unit: Stile > Housing Assignment: \ G vA “2 Extension Date:

: «oy y
Unit where incident occurred: Se ( Wes : Date Retd to Offender:

 

 

 

 

 

 

 

“You must try to resolve your problem with a staff ‘member before yous submit a formal complaint. ‘The ‘he only | exception is when —
appealing the results of a disciplin hi ring
Who did you talk to (name, title)? of Ps: sta vis ) fh S When? eo s~ [8
é/ 7 :
~— What-was their-response?- Onn lo-g. llorvead S.5- Ve UG GS-¢. cession, AA 2 poplar elppuxel DHG- on
What action was taken? Ly: 1 4 ¢ Gli 1A HC,

 

State your eee in the 7 oe e provided. Please state who, ye » When, w y yy and the disciplinary case number if appropriate
of Weavesd: opliion evaluation Vat) Bud tT hile ewe Log lle, LIONS Hh

y fs Ady bi ISLILE ettist fo ta ht L 7 be wlt by NG vee AX#

aphhich: pl letewe™ 22037 44g 2G, # LOSI ToL D369 pee a5 ay ——

 

 

 

 

 

 

 

TS
ny S .
oom \
AY

 

 

 

 

 

 

40

RY
ce b°

 

 

 

 

 

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM

 
FEB 2 3 20ca y-1a0-cy-00779 Document 1-1

r ~
q

Eiled on 03/04/19. in TXSD Page 49 of 102

 

 

 

 

 

 

 

 

Action J bey ee. olyey

ir Complaint lo
2 SClON GOMMO ¢

 

j 1.
Offender Signature: UL. Va / a —_—

Date: 20° F GIB

 

Grievance Responsey’

Signature senreye torent yoy

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form.

Date:

 

_ Returned because: *Resubmit thi

O11.
2.
O13.

Grievable time period has expired.
Submission in excess of ] every 7

Originals not submitted. *

s form when the corrections are made.

days. *

(14. Inappropriate/Excessive attachments. *

oO 5. No documented attempt at informal resolution. *

L116. No requested relief is stated. *

oO 7. Malicious use of vulgar, indecent,

[-] 8. The issue presented is not grievabl

ie Redundant, Refer to grievance #
10. Illegible/Incomprehensible. *

[J 11. inappropriate. *

UGI Printed Name/Signature:

or physically threatening language. *

“ olpoa[ neo tedbins

M ctor! if en:

Application of the screening criteria for thjs‘gri

Affect the offender’s health.
Medical Signature Authority:

J-127 Back (Revised 11-2010)

  

 

 

OFFICE USE ONL

Initial Submission UGI bs

Grievance: LYUSOW 0.3

Screening Criteria Used: OF F

Date Recd from Offender: - of 3S
Date Returned to Offender: a 23 —~/ 'S

2™ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

3" Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

 

 

Appendix F
 

“Texas'Departmeit Fiiiilad JUSeee!2? "OSS THARP OSE GNLY
W/20! (204 (HO Grievance #:

OFFENDER
STEP 1 GRIEVANCE FORM

 

Date Received:

 

 

Date Due:
Grievance Code:

2 me tHE Ss
Offender Name: Teh i Gul € e TDCI # ROY “Investigator ID #3 2! 5
Unit: 5 H/ ES Housing Assignment: PE Extension Date:

Unit where incident occurred: S; A; Cc g Date Retd to Offender:

  
  

 

 

 

 

 

~ You must try to resolve your problem with a staff member beforé you submit a formal complaint. The only exception is when

appealing the results of a disciplinary -
When? a ~(J —f a

 
 

Who did you talk to (name, title)?

     
 

What was their tesponse? OU, be Like,
What action was taken? ty. 3 Thi GL lé Yance,

 

State e your gr ievance in the space provided. Please state who, what, when, where and the disciplinary Ie number if ee iate

Z pegvet evelvatort egal CKCESS We ob sarees vye S¢R, Ive alr Y been
with Linctiona | dyareak “ vie OL Chace eG, During He evaluation T req
add: ‘Hena | Wile papes BVceP weelk Mie. tol\ Ls nor eral, Lasttap ora
thet on\y +e nk could male Ln. b CesessSmenit-. end T reel aol the vuit
provides la eyaluele me, V gegvestoot Q cleccel \pale bs We Unite oder
‘due ty her tnalol \i wy to PENAL LN Vel vadbtow Reg acdins my St,
Lasta x0 CeLocedl dn dw so, FER 23 amp
Tow tag SCR, sce an ake s We cons drew vig NMS c Qn od aw .
cefused \neal Itheare KAD.12? Shule: am c& Liseall L reler re ye Sovneone_
fod Lorn D (vi tay. \neclthcace. < Aeta\ 7 FER 9 3 9

tot

oe -——O- ee ee

 

 

 

 

 

 

 

 

 

 

= ay
ee

 

 

 

J-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM

 
 

 

 

 

 

 

 

 

 

 

 
 
 
   

a

Offender Signature:

Grievance Response: /

erty
t

Signature Authority:

xnol Be peepecly evalobrel bey a pustty tha} may cendel
edmea?-plia v VLG dadumenitef Care.clelivecd we.

Luiels.
Date: 2- 15-18

Date:

 

If you are dissatisfied with the Step I response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

Returned because: *Resubmit this form when the corrections are made,

(1) 1. Grievable time period has expired.

(12. Submission in excess of ] every 7 days. *

[J 3. Originals not submitted. *

(714. Inappropriate/Excessive attachments. *

(15. No documented attempt at informal resolution. *

(16. No requested relief is stated. *

oO 7. Malicious use of vulgar, indecent, or physically threatening language. *
8. The issue presented is not grievable.

9. Redundant, Refer to grievance # Z0/ Si O Gf ALO ftv, Ly

10. Illegible/Incomprehensible. *
[J 11. Inappropriate. *
UGI Printed Name/Signature:

   
 

Application of the screening criteria for thi
Affect the offender’s health.

Medical Signature Authority:

I-127 Back (Revised 11-2010)

 

 

OFFICE USE ONLY,
Initial Simin, 29 F9 POA
Grievance #: QED
Screening Criteria Used: oo

Date Recd from Offender: of 13 —
Date Returned to Offender: ax 2? S$

2° Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:
3“ Submission UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
 

7 € Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in FXSD- See
Texas Department of Criminal Justice OFFICE USE ONLY

crievnce ABOU SH
OFFENDER

STEP 1) crievancerorm j=
Date Due: oO [O |
/ Grievance Code: :

Offender Nez me; Dob i, Gilles - TDCJ # OSS 7 Investigator ID #:
Unit: Stile es Housing \ ssignment: / Fd z

Extension Date:

Unit where incident occurred: g Li / £2 Date Retd to Offender: ender: lH IN y 5 A

 

 

 

 

 

 

zi

 

You must t try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a ase hearing.
Who did you talk to (name, title)? YS va 'S uv} ( CT

f ; 7
What was their response? LZ CSC! T ep tion mock Ge he prots a
What action was taken? bi ists thi iP] g Ct C Larce ,

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

 

 

 

 

——

Zhe gist aee 75 scenple , Lo sod nea E/ HS beicuse SHes
RZ 6

[Let Tus no fLced2 Pialaed Le Bee Lead iris Lhe spt
_MAR 2 Bids , i
L ynct a DA SH De Lae PY Viernber. Tk oat Ne Dak
MAR 28 pas

YRKZAS, Prkpe ea Flap Vo help Yop Muscle LF Hy

MAR 2.6 2019

Line alist eriphpred _fere O Hes Volt i Alcoacy hive heated
6 2018

pet They be Nevo ifletat LE#ts gud anbe zo PRES oredr

Bee ede Tae 1 Deon pies Lng GAEL Pima [isk Jere 24 -—

“i changed. Le teshiacat g loa, cal ca SCS 04 He Activ i Mis badly
5 tiles sald dhicnacd Das Lodz Te Veupd ed an Wik

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7% Wy
Taatact has (2 1el/ i pollenL had i 2eOrO8, Ah ble, OL why hee
2 O Har s IE Oo. A oa a, ed Da meds an) ab fle aio,
Leavle pe gic [oahaptalsa) gi lee fatly ps ne Ib, CF UG. abet C Letife
1-127 Front (Revised 11-2010) | YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM j ‘
ae OO

>»
 
  
 

  
  

sey

il
b ‘(OGarn

 
 

Or

 

BPiGa <7 fplacess. ino p ania
. ne PUAN U

gxho779 Posunbt ides Fill 25 OS AILAIS PPI. Sols
WS Lnvie Lhlentt ofa aeces helt. LL trincetex) ak
Gi UB am: L b1CS" wo. pas beieank vise ILS A Ws. CoA

i” the

Ce pet Oc

 

L£UTY

18 .
at Vee hah Vhs

 

Vie) 4 cock monk ©

lem _explicne|| Sw oe

A cela se to goctzigeds A Stes ‘Uni G5 Ns hey Quins ibe, Oc me,

 

 

 

 

 

 

 

 

 

 

 

 

MAR 2 6 2018 S \ 1s
ek <a Jin cosc’s ses ¢ <) MAR 2 & 2018 |
Action Requested to resolve your Complaint. Qe e oe i ed. ur eb <a) ete csp ft? low
Jars Mel D< Ge. Quod AA? | j 7 eee need Medic. a asde .
Offender Signature: Joe aN « Ad 4 Date: - LSS
Grievance Response: T - - C

In reviewing your medical record, you were seen by Hospital Galveston neurology

on 4/12/18 and it is noted in your medical record that you are refusing seizure

medication and medication for neuropathy (gabapentin).

There weré -no

medication changes for this visit. Medicalfipsc* ders deem what is necessary at __

the time of the visit. Your gr

    
 

Signature Authority:

jevance is unsistantiated’ 7] — ,

Date: @-22- \§

 

If you are dissatisfied with the Step 1 response, you m may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

Returned because:

[] 1. Grievable time period has expired.

oO 2. Submission in excess of 1 every 7 days. *

C3. Originals not submitted. *

(14. Inappropriate/Excessive attachments. *

(15. No documented attempt at informal resolution. *

(1 6. No requested relief is stated. *

[[] 7. Malicious use of vulgar, indecent, or physically threatening language. *
Oo 8. The issue presented is not grievable.

(19. Redundant, Refer to grievance #
oO 10. Illegible/Incomprehensible. *
(J 11. Inappropriate. *

UGI Printed Name/Signature:

*Resubmit this form when the corrections are made,

 

Application of the screening criteria for this grievance is not expected. to adversely

Affect the offender’s health.

. Medical Signature Authority:

 

1-127 Back (Revised 11-2010)

 

~ Grievance#:

 

OFFICE USE ONLY

Initial Submission UGI Initials:

 

Screening Criteria Used:
Date Reed from Offender:
Date Returned to Offender:
2™ Submission UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

3™ Submission UGI Initials:

 

Grievance #:
Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

 

 

 

Appendix F
«> Case 4:19-cv-00779 Document i-1 Filed on 03/04/19 in TXSD PagapPs 19%

 

OFFICE USE ONLY

 

Texas Department of Criminal Justice | Grievance:

UGI Recd Date: IN 2 / 2018
STEP 2 OFFENDER HQ Recd Date: JUN 28 2018
pe GRIEVANCE FORM D0

Date Due:

-_

 

  

Grievance Code:

oF Z CO. oe rol 84 Investigator IH:

Unit whére incident occurred: Fi Ll Extension Date:

  

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed. .

 

_._Giyg reason for appeal spe Specific. , anypissatisfied with the response at Step,] becausg
Hl th fier2ez o Veep a DAB am Lf 74 (LOG fc AAG LE Lc

hb LL . I, “Wr, pein Ge
vb 3S Smtr, pin Mhghif eel ghd Ae.

 

 

oll LO biz Lhd, rut offfuct YZ tht, td ve
pected Cpbapwiles. ts A prdhen 4 pec SK ftir Fl

 

—_ ihre 4A Qpgrke Ad UC a herve wn B22 Ape

wv back AP4S Z, bn hehe, Laiga Z M2 SL adabed ls Alarms Dux bs th

[YEA 2 a Lbe Lave waiee piarhadashel daubonil SE A121

le BMAF PBAAEHP,, LAEHE « Qui S Lous,” A a (Mrre/ph ed St: LB Moors

pila with, Hepes ELLs cing VE pili if 1 024 LUI (0b) pp pote
bP EL la: ~_S Lng hetd Ld liad iA BG AP fBi Zi Le ht Sf woe GLADE ¢

“lle! Wa Lez, ne PP A he Up = Dh bing (Sneha Ck (xl 8 IS -7E

Lisegn, Lege of SCL iow LS, Lfrially aa Mfisaree Nate awl tho

7

(ous AA XO orulde in subctsbicle (An bec Biete dpi. tp lia E Safimntlaty upsl

Rete) LS peat haodilys
i Le. apentd wie ME re: 0 he deg yaa AuboatelohE. te, Be ayhusecl

7 Z i, 2 ~~

 

| LO je 2 haz thon A et £00 tte ALGAE SG L020
iA TUE Ptn A, Od fnho PAA

‘Ue Lereng, [ona GA mm 2 Lar lua wl A 7 “ Wi A se47 bg Le, fie
Lip igh gil LAL! fresei

 

 
   
 

SLAY AT, J LEK LO ZX LE
1-138 font (Revised 11-2010) YOUR SIGNAPEREAS REQUIRED ON BACK OF THIS FORM OVER)

Appendix G

(Sf)
     

Le card uaz bz

 

 

 

 

 

 

QUHAAEG} Lo 3 sy DOCU A fre J Z Aorta, x
D LEE jf a we O XFL ng) CO
ptig Lidl g¢ Wrcvins, publ ee lyn
aziah 42b1e Lgergga, LVS SH. Y7_; , (Let ane fray
Offender ———f fhe < Ay ° 4 a b LS SE
Grievance Rese; e ai a oi ee

A review of the medical grievance and documentation has been completed regarding your complaint on 4.12.18. You are requesting to see
medical doctor. To remedy this, you are requesting all treatment changes to medication be discussed with you.

According to your medical documentation, there has been no change in medications or to your treatment plan from neurology in Hospital -
Galveston. ,

Documentation in your medical records indicates you have been afforded the access to proper medical care in accordance te Correctiona!
Managed Health Care (CMHC) policy E.37.1. If you feel your situation has changed to warrant further evaluation, you are advised to submit a
Sick Call Request to the medical department. ‘

STEP II MEDICAL GRIEVANCE PROGRAM -
OFFICE OF PROFESSIONAL STANDARDS Z
TDCJ HEALTH SERVICES DIVISION

Signature Authority: . Date: Ns | \S_

Returned because: “Resubmit this form when corrections are made. OFFICE USE ONLY

. Initial Submission CGO Initials:

C1 1. Grievable time period has expired. , Date UGI Recd:
[J 2. Ilegible/Incomprehensible.* Date CGO Reed:

CT] 3. Ori igin als n ot sub mitte e d. * : . “(check one)___ Screened Improperly Submitted
O 4. - , ~ Comments:

Inappropriate/Excessive attachments.* Date Retummed to Offender:
LI 5. Malicious use of vulgar, indecent, or physically threatening language. 2= Submission. CGO Initials:
Date UGI Recd:
Date CGO Recd:

 

 

 

 

 

LI 6. Inappropriate.*

 

(check one) ____ Screened ____ Improperly Submitted
Comments:
CGO Staff Signature: - Date Returned to Offender:
34 Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)__Screened ____Improperly Submitted un

 

 

st
Me

Comments:

 

AL

Date Returned to Offender:

 

 

 

I-128 Back (Revised 11-2010) , , Appendix G
ij C 4:19-cv-O07 79 t1-1 Filed 4 in }XSD P 56 of 102 , 2? AX
b+ /) fi/ “A ile on agraapiafp age 56 0 |

(ETE
bans Wi Holey Yfowtie veheduled 6 Ate do

  

(OEReq RECEIVED

Jov2Z Ai JAN 2 9 2018 Amictiiyer) die
/ ;
16 thio opehertalne, Ip Sly He hed (efenf

A pec 1 en 7 oblagraa 7C fo chres to Hogrose The SOVELE

porek ger’ axel vesdlelle miele narematt Stace be
runs We brace, L 4 dep tad ts on fhe Un bard fo oil
Heesedy Magnetic SrVees SIG) thowgh altered te lonsilton!

OD)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/16:in in TXSD Page 3 fs 102
5 2018

ye
OFFICE USE ONLY

 

Texas Department of cin i Justice Grievance 0180 | doled

UGI Recd Date: JUN ? £ 2018
STEP 2

OFFENDER ua 28 ons

HQ Recd Date:

_ __.._ GRIEVANCE FORM |, 04-C AO

Offender Name: fl i, i] tocs# /2O* SEF Grievance Code: [el 4
Unit: Stbd i é deb) Z G Le Investigator ID #: 1035 2

Unit where incident o occurred: DA Extension Date:

 

 

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed. _

 

ND reason aey spe pee lam di "Fee ed vith the enue eu newt” because... , 4 4 Ty.
4 Eat ID Be, BACON. TF ‘ua Lagboyuss ° veesedlcal ppcond

   

 

 

 

og
he a Yo 97 :
_OAoQt 4 Loupero othe calls lee ed placed) ino. bot 111
@ cloak, Lo tie fe (ijl a ttt LB fle ape
hot thi Hoku ls Gen ff (tela Ling zd “0 tas, ie

CwNA= i

dn “Gf ease novia of feage wal Jae ode chad
— Mg en (RX L817 becouns ‘ed haaant af Ke Liew, d usar Gaal

(LACE. oth céutd w0H a, f
Geely foetal GUID: Lp euy 5

7 J fil. ff
hee LALO SE Aafia LI fAP7 feacndLyzy Aad Ch, EEG HB Vee “He -

 

 
 

a Ltr fy Ad AMAA A LAY BAZ
A . an fg fi, t ¢ ; J - c
Df POLE Ty CR LAG AAA! hivbatbps LELCE COS) POL ACZLA A

leg bet. on Lice lon Gy viglena ataveaDig
I es a

A .
AM fl Lz oc Le ho CL? Lbs GO) Ad LADUEY TD: Z f

LtOF. pf

 
 

1-128 Front (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM _ (OVER)

Appendix G
Case 4:19-cv-00779 Dogument 1-1 Filed or 63/04/19 in TXSD Page 58 of 102

 

A. ped Mwy WG (_ Cg We AApeltthiy 7 wh wr CB; ‘YA GB CAL iT, J
btoaltirs Le bai ot atid Label itscirale ah Lecter!
he. J) 672 ALzo o LALO, A WOF Ltangals

poly - bet dae LIL) dy Lt iT, oil twAddes Lehigh dud d
Deigue — = opie a tv). LAE ALU Lay G KUNA SQA Vn perl banded ICG A
Lx ppb rsa,
AB

  
 

 

 

 

 

_ Ay f7-6,—$
Offender Signature: Ly LE ML thhely Date: ZL NAF .
Cy?

TEVIEW © PSR 1 medical grievance has been completed regarding your report you were denied proper medical care and access to a

provider on 12-18-2017.

According to the documentation, the appellate review of the medical grievance supports the response provided at the Step 1 level. There is
no documentation to dispute the medical departments account you were a no show for your medical encounter on 12-18-2017. There is
documentation to show you have received proper medical care, both before and after the date in question.

Should you feel your medical concerns require further evaluation, you may submit a Sick Call Request to the medical department.

STEP ll MEDICAL GRIEVANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

_ OFFICE OF PROFESSIONAL STANDARDS | |
Signature Authority, _ !DCJ HEALTH SERVICES DIVISION Date: | 0 ei Q \%
t
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission _CGO Initials:
[_] 1. Grievable time period has expired. Date UGI Reed:
[_] 2. Megible/Incomprehensible.* = Date CGO Reed:
[| 3. Originals not submitted. * (check one)___‘Screened ____Improperly Submitted
. . , Comments:
[] 4. Inappropriate/Excessive attachments. * Date Returned to Offender:
[| 5. Malicious use of vulgar, indecent, or physically threatening language.) 2»¢ submission CGO Initials: 3
_] 6. Inappropriate. * Date UGI Recd:
. Date CGO Recd:
(check one) Screened _ Improperly Submitted
Comments:
CGO Staff Signature: Date Retumed to Offender:
3 Submission CGO Initials:
Date UGI Recd: ‘
Date CGO Recd:
(check one)___—s Screened _ Improperly Submitted
Comments:
Date Returned to Offender:

 

 

 

I-128 Back (Revised 9-1-2007) Appendix G
| Case 4:19-cv-00779 Document i-1 Filed on 03/04/19 in TXSD_ Page 59 of 102 \
Texas Department of Criminal Justice OFFICE USE ONLY
Grievance #: aayey VU lo G7

Date Received:

Date Due: g- iP

Grievance Code:

<7.
Offender Name: :ohn \ Gil\ “( ce TDCJ # OSSXo q Investigator ID #: LF /
Unit: Sy les Housing Assignment: IA WZ Extension Date: int 06 201 9

 

 

‘OFFENDER
STEP 1 GRIEVANCE FORM

 
     

 

 

Unit where incident occurred: St; le S Date Retd to Offender:

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. tn only exception is when

appealing the results of a disciplin ry he
Who did you talk to (name, title)? Pico Nucs ‘S- Bellonc e, RN daldeme | re slot When? 2 -6-J9

__ What was their response? Sick she. cabs ed S510 lieve tre Nurs cs wovld do Wt Ss.
What action was taken? id king Foem a) Complacss

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

NOn Aa3-\8. Monday , ok weak neck ‘ce \ oppor G2.

2) Wher Lage beck ek” 330 0m Tspove 46 fest Prachice Mone ger bi [\yeves abo)
“the refsal ot ueses ta sch ob lena 855 hey b by NP efke (A218 HG ews Jaye
in wheA FZ Z put in Sthon -3-E reeil (S16 Wi6Co, [-¢-l8 ah Ped fac F-HAS,
but APRU G JUSsSHous. He talat vue 10 senda SCR addressed to V ie Diol Mirgitg
cg Yrats aol row Hal midliE RN intercepted an i
Foc os evel on _\-a3-[8. SCL wes ses Ccevved _|~ a3. (SB, Leou not [awe
ceceived Wis rae vn \ \- 24 \-\9. 23 2018

2) Wher ein Meader Vegves C. Unk. we “or iwled |, cy vas cee canceled, Tits ap oindimes
Was otheded on (20-6, When ie} ne vianck on Monday inaraioc , Ve kore.
PO hm, The louta woubst ydt have been printed, jas 1 Was nak ass igndl tous,
The Nursing todd Undecstanads these. nucnces,

cl) foc me bo Joe alle be now Qn acosivdment eyistcd the. daa WW @Se

should have noted me, Gide given mee cesurndes Spiess ests code _
La0sG Subsyd th Wold not heve been able deo 9 atmercdte, @ layne ~~ twas
ks lode, Ihis Ad not happen, rip 23 08

S\rac @N midvilFto checkup prscess SCR, puin bay around YOO on baal,
peice iter 5 aepk an (29-18, she Vanes should have bren eee d ~
du re be

Thats i 4_tontiavadion oF kil (Ned PLES jest Use A PEARL EAMES ond

poe umenTs Praca cpprcice, y fictitious pict ofr tong, yee BY

sd bare Bele pe Lol regen biligs, Wg in feat MUD DEH

J-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM GVER)
OP .
Appendix F’

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 
 

hecabse Lipa hal elye
FEB 4 3 208 SO,

PIP IR ipreerial) Ais has pe
lon Set FLO-18 toe LAB-IE Lyigs!t peed e retin te c/lnic pess*

SF been point LD on. Be tavatigor belo. Pay Vie Ogn Las

ip ily Ha: / THis ET Hn eave mead qbinerhs. one, aE. i Ly FT
GIG 14)

CHIRAL Le] PRS has

 

 

 

 

! 4 Sa gaingan since L’ VE. “cat hece, When
wil it aoe Uns, 4 is Wye ma £3 h Grievance bes
s5Ue, and’ [yidkitt RN alucs's sig ns he gover Aime at daiidmed

  

 

SoS MB hocl phud-

 

FEB 23 Wt

A ti equested to resolve your Complai
Sheop ce te tp reyolve xpuc comp cha. sgpthe vaabure of Shh coy de on_ck ¢ esponslide.”

\nec\ 4h eae provisioning

 

Noe We UD =

Offender Signature:

Date: TB 7 (g

 

 

Grievance Response:

Your medical record reflects you were transported to the Estelle Unit on 1/22/18 for an optometry’
appointment, but the appointment was cancelled after you became belligerent and started cursing
security officers in B-wing hallway at Estelle. Your medical record further indicates you were seen by E.
Glen, NP at 0854 on 1/30/18 and the same day you were seen by S. Smock, FNP at 13:40 hours. Your
medical record reflects your medical issues are being addressed and care provided. Your grievance

_ allegation is unsubstantiated.

Signature Authority:

   

 

If you are dissatisfied with the St€p 1 response, you may submit a Step 2 (I-128) to the Unit Grievamce Investigator within 15 days from the date GS-18 the Step 1 response.

State the reason for appeal on the Step 2 Form.

male Bx a a

 

Returned because: *Resubmit this form when the corrections are made.

(11. Grievable time period has expired.

12. Submission in excess of 1 every 7 days. *
(13. Originals not submitted. *.

L] 4. Inappropriate/Excessive attachments. *
15. No documented attempt at informal resolution. *
(16. No requested relief is stated. *

{([] 7. Malicious use of vulgar, indecent, or physically threatening language. *

e.

mee j

[[]8. The issue presented is not grievable. =
(119. Redundant, Refer to grievance #
[J 10. Illegible/Incomprehensible. *
[J 11. Inappropriate. *

UGI Printed Name/Signature:

 

_.. 2¢4Submission—.

 

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health.

Medical Signature Authority:

 

I-127 Back (Revised 11-2010)

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:

—~ UGMAihnitials:_-_

Grievance #:

 

“Screening Criteria Used: _

~ Date Recd from Offender:

Date: Returned to Offender:
3 Submission _ UGI Initials:

Grievance #:

 

. Screening Criteria Used:

Date Recd from Offender:

. Date Returned to Offender:

 

 

Appendix F

ee
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD_ Page, G1 Of 102
WUL 2 5 nig
OFFICE USE ONLY

Texas Department of Criminal Justice | crievance#: 1 OY 0 i} WI

UGI Recd Date: JUN ? 2 2018
STEP 2 OFFENDER HQ Reed date: MUN 2 6 Dis

GRIEVANCE FORM - OUI

Date Due:

Offender Name:) bh Libr ¢ / TDCJ # JOIST g Grievance cou: (OY
Unit: ng flees, ANG Sen ZL GF LY. Zhe a Investigator ID #: 10352

    

 

Unit where incident occurred: Extension Date:

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has been returned unprocessed. —

De a7 SPIER DI I ord con Ho
dm prlsvine Lyitd o D wine berry oo (38S VE 4 Clear
ard Samet Ee SCH subonttel by

4 A By Spl amen CFL,

/ f
LA J) MN ELLIPCHAE) | govgeniawtt (HO-CANAI* UA sf AY

im TONE. LIT SECU Laas EL? 2
£22, / 7

f eld tha conoral J; Headey of Aetdiag eff feller
te Ae Heke poh. — putin Anpchedile wl Sorat 220 Std
CA LUE: Lye a Linyed fa Ce piles Lb 2 Lz Mey? An.

fe WIL £1, L, Ath p. Lage P Llanagae ey, Lal
hou ef od ae OG

 
  
  

 
      
   
 
 
 

£22 Gea Oe haa
A LG Show bot [LIL B..

LYRE ce. (feliz @ Bd 22 AGA pode by

 

 

 

OP = ae a é t J ‘
), nu
LA if Sfok = hg oo ME TD LPL, a BOS” DOK, MALE LAT LAD
Z c -
Liles Ly Blhertive g,
lL“ IG
J-128 Front (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G ee,
yr

=
Casé a19- -CV- 60779 Document 1-1 Filed on 03/04/19 in J XSD Page 62 of 102

J - ~ .
WA A, ‘ f p
h; Ze <I / ” KN OAHWEAEY AFA LOMO E J LOHAL CE A oT» 7th ey

Z ioiltad LAGE L Looe _@7

 

 

we

Sad Lae.

In your Step 1 medical grievance, you stated you were denied access to medical care on 02/22/2018. You are requesting to have this
appointment rescheduled.

 

 

Review of the health record reveals documentation to support the response at Step 1. Though you and your healthcare providers may differ
in opinion regarding nigh dros rid them eKlical treatment envered, these decisions are ultimately the responsibility of the facility

 

   
 
      
  

   

 

 

oroviders. Do umen igAjAthY mat a Patho haan orded acce e-prepermediéalesF@inmecerdanceiwith
iy, SL (7 Sf _. pa
Ce eA Care Po}t hw Lng 9 the right to refuse medical | tBaatene af een okey ath Correctional ,

You are advised to submit a Sick Call Request if you feel your condition has changed to warrant further evaluation.

 

 

 

 

 

 

 

 

 

 

 

 

Signature Authority: , oe Date:
Returned because: “Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission’ CGO Initials:
[-] 1. Grievable time period has expired. Date UGI Reed:
{_] 2. Iegible/Incomprehensible. * . |. Date CGO Recd: -
[| 3, Originals not submitted. * (check one)____-Screened _ Improperly Submitted
. . , ~ Comments:
[_] 4. Inappropriate/Excessive attachments. * Date Returned to Offender:
[_] 5. Malicious use of vulgar, indecent, or physically threatening language. 2™ Submission CGO Initials:
("] 6. Inappropriate. * Date UGI Recd:
Date CGO Recd:
(check one)“ Screened _ Improperly Submitted
Comments:
CGO Staff Signature: : Date Returned to Offender:
3Submission CGO Initials:
Date UGI Recd:
Date CGO Reed:
(check one) _—‘Screened _ Improperly Submitted
Comments:
Date Returned to Offender:

 

 

 

]-128 Back (Revised 9-1-2007) Appendix G
JE f ALS
Case 4: 19-cv-
-00779 Document 1-1 Filed on o3/0fues TXSD
Page 63 of 102 2 LY

Crap» Toler He Galley (OEBAA Sept 4) Zels (

YAY
yo - soke 2 vod fash non © regard GO ines,

yrfyr 2 (a “7 Qe Te Ce A (SEUSS

cya ” ae. T expect J] fo € So O H.7 OE hep pen a

fp praia L

Ai 3 UIE a4

he. Of C0 (HE WN ty

=) c 760. Lo vncble fe
1 ve abe yecelvedl Jp Ces pore © ble, Treed

Pee oc? Me

set vadec fe bad aswell s . othe ’ Sg eteried we conston?
t_ fecehe oo {2 bc plole feeds ‘ Osh ao Con ISU Hou fe _)
PCBS, T also need ra Ce en. “Allo 4. IG -
Laced te A5LOE5 G7 op iak veal FEES. wea fing SQL fee P oe cule

lenching fleckens /ypesers 2 1 Oy back, fess, joec ley : Te
£ L regal yO MAS on MC dee (fo Myvsle Poe. Tby wn need of 2
spy 0b, epecrelly ov tp t's unika bis rwodth bette ; ‘s s continbotoh

 
       
 
 

 

Texas Department of Criminal Justice OFFICE By 0 14 (0 -

Grievance #: BOIS
OFFENDER APR ui ny
Date Received:

STEP 1 crievancerorm |" cola [Te

Grievance Code: |

. 7
Offender Name: Chi a flesy ToC’# I OSSx LG Investigator ID #:
Unit: Su les Housing Assignment: JS+ 8H ae : Extension Date:

Unit where incident occurred: Hesp the. \ ol vesdan Date Retd to Ottender OE” im at ~ a

     
  

 
 

 

 

 

 

 

 

 

 

- You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.

Who did you talk to (name, title)? A gy Abe, Zz kat When? C/ <5: ~ LE |

AWE: necllefo se SEe1 zure) \.

    
  

~- What was their response? JCM)
Lie
State your grievance in the space provided. Please state who, what, when, where and the di sciplinary case number if 4 pppropriate
J sfedtte (0 LY Le a Cy) & Lu] 22 —- Ve Getta AG 13 SILC
deseribed the severe Mecaph Gghitand, lef
ae Shes NT Ct] Foxe ML INLD gu on SWEA (BUS y
movtinedts, tnaudls ins ,gaspihs Liaie. Lbs feed daten S12B8 7
WE; QLe “ Com) Wuf on VED kare ie dePosl | CVC J? thet tr &
Lhe thle. Ls tascilte Ly ny Ved, Lead gpk 3 -
<= 0 LY, L came Lo = Lye. Li ahard A bal Hosp Gq legle gal
ROf . Oy net Deel OA PISCE BIL 2: “bey AIL [pled fern.
2 ‘ad beet hating docina tn wey f71 shiclitetiin lve been fotwne Su odd cat
Apoal nt ment icy 1 he 361 les OmnibCinie, Theol to put In Se ye
th. e ~ As les sanee De, A Cenc. Ovs an Tesbe IE 7 [hen va Fis ‘Ah Ne.
brons t rf PM. eboct tara se Vk Mis
Comm tee O+S59, 7 Abchintnd A, te oot 2 Licensed mad: ca) deri ~
of OG LEIE WK fo ass pn lcaadié0, fue dihe toabuct plea _f

Hig apR_ 1 6 208
the eof 0 Let LL Van J, LOC Josce osteo! & whed me The Tae
L Z tld Lit the abowe. SelpyMTs. fe asled LYE Leck: At. Le Lief Soho wise

Ub Ae [o Be. ‘BlA re Z pes Lavns Ledbcue Cle 24 5 Ap Y 3s

hibnen  sbs/ ced

Lia Koh, Lhe tudligo, J Ltd bun L pevecbed lois belere ot! Thad fc fas key
LOE 2s, LV EA Lises athe thet joked best ssiyerr) Lud LT vent wl hea ter they =

HG sted LE Lent Pos fe “SRVISL. G ¢ he 3 sf A bee : Am LBM LIS y ce

Lhen Pe pel that Lobe Lafocse Ha ota AISA press VRE HI LOC,
de Ls subs ZL: te bus aceanert. mo

What action was taken?

 

 

  
 

 

 

 

 

 
 
 

 

 

 

 

 

  

<)>

 

1-127 Front (Revised 11-2010) | YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM 7 B®
pf
 
 
 

   
   
 

 

 

lhl Boe ha Dealt R16 UB, _-
Lia i ball YAN tat, wth 2d Aidéty at ony Lyze at 2 CLO(AUCES Lbs Lad
4

 

 

leas de iach 7 belinue deck Eve hen Casson Ae
adtouss UTMB be bbe atl | Valyodny stavdacd 15 psages to ec) Veute

Fock Gsveanmeny onncl ~ Ree He ke suttec' as ef 1Ddot cadets he

 

 

        

west S06 Lous ley e\ ce ‘Deed gs zt c cock tie deeied_at-ink anothi as ny

=
BepmdelePe Saka Bye ob Meceall Uscenatah Adie! specs btt- Labablided with
Ma wb bya’ ga the CLONE Coalicii

Offender Signature: : [ohn YW Pou _ Zz Date: “4 L. > LE
cy

 

Grievance Response: t

© Offender Gilley, review of your medical records reveals that you have been seen on numerous | -
occasions by different providers. Clinical decisions are based on the professional judgment of the ”
provider rendering care as well as clinical examination of the patient. You currently have
upcoming specialty clinic appointments with Neuro, Gl, and OT. Should you have any issues that
need to be addressed, please submit a SCR at your unit of assignment and you will be scheduled

accordingly. No further action warranted at this time.

¢

Signature Authority: Guia! L | - Date: s, Cty iS

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form.

 

Returned because: *Resubmit this form when the corrections are made. . “4

(11. Grievable time period has expired. .
[J 2. Submission in excess of 1 every 7 days. * ° OFFICE USE ONLY *

073 Original t submitted. * . Initial Submission UGI Initials:
. Originals not submitted. .

 

. Grievance #:

 

4. Inappropriate/Excessive attachments. * oo a
oO pprop. Screening Criteria Used:

[[] 5. No documented attempt at informal resolution. *
Date Recd from Offender:

[1 6. No requested relief is stated. *

. . Date Returned to Offender:
oO 7. Malicious use of vulgar, indecent, or physically threatening language. *

2" Submission UGI Initials:
(8. The issue presented is not grievable. .

(19. Redundant, Refer to. grievance #

Se ee et | Grievance #:22 7 =
'

Screening Criteria Used:

Ol 10. Illegible/Incomprehensible. * Date Recd from Offender:
Ol 11. Inappropriate. * , Date Returned to Offender:
UGI Printed Name/Signature: a 3" Submission UGI Initials:

 

Grievance #:

 

Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s health.

Screening-Criteria Used: -

. Date Recd from Offender: ™\
Medical Signature Authority: Date Returned to Offender:

 

 

 

1-127 Back (Revised 11-2010) A ax F
ppendgdix F
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 66 of 102

 

   

 

 

 

 

 

 

 

OFFICE USE ONLY _
Texas Department of Criminal Justice | Grievance #: 2G S/L f

: act 19.20% UGE Reed Date: SEF 15

‘SEY STEP 2 “GFFENDER — | ony, Och 01 208

. GRIEVANCE FORM | \{jjo/[7

Offender Name: ei {\ G hey TDCI # Z8SZ4 ‘Grievance cot 07

Uni Voc Housing Assignment: ah Q- ? VA) Investigator ID#: _ 10352.

Unit where incident occurred: Kose! oa) Cc <.\ yiceyon: Extension Date:

 

 

You must attach the completed Step | Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has been returned unprocessed.

Give reason coe, peal (Be ena lam (esate with the response at Step 1 because...
Poo 5S Bis 4 a cl CRC, Rive bern seen vid macoos bin Mes. A! ve

nos lacen \eeadtec, Ts)) Neng peel tne iheelchaic, woth na
teeah ent giao - awd a stone wa\| Lc ane meaewions bkhad

 

 

 

Wig hr help There. ts ve Coust i mvidy of Cave USC any atten ps
te Qcov as he INE CESSacye medica) ¢ Cace. neecke J Ce ye +e
alk, Qaatn,

 

TL Con (ic the MANY , Mand +t Mes J Seer] Spr: Sec
only te fecelve ¢ bag of hos AsexRew, Fed duat
Vino noes < aok bnkes dhi's wm 235 other tha cece! ving
ence: ‘cal aoKe rao CTMB Bech CM.

The. uplominy Nev® apeT. YA Th stil] vnable 6 receive
éubstisuses Se tle eo % G abagors}n. = “Sepek ST iye
LEA Nhece 1302505 arel encobeter anal nefhin phere,’

The OT thas aw whet ~ bere, 1 Luphe, “YD pee tre
Omman sense topertece @ biopso iu AdIS Tread Know
ai Nave hachecta cessing LY] mo (rdesknes instcadct
OEKD. Thcee sace of Cmeprzole § Fons wushich Ce Yeo
don £ Isc ke Le other Iyaat end peovokes Moc am Lg ZU Cn
the educainas r harcle bis prcmanen? hectet ia Eve. LA,
eins ltept 2 jo),

OT. [lel Well. Lh Z nally? gH, Z WEE MELE
Mee OM dad pele SALAS anh by back of: ip AM erre hat, ye)

1-128 Front (Revised 11-2010) OUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM 7 7 (OVER)

 

Appendix G

(Lif)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 67 of 102

wal Ppigk Lieb aualibe bye gu GE fete netless, [hen Jap
on the Ebtil, a fea ber ps 1s oll Z spl: ( ted and ink da bd, Leasted
(ic a Spe Sb. Zz or Aothiag Seve PIE 1S te’ Lrabing 2 SI, Lae

tndition pas ante L heen C_@  clwatrucd «fhe since 7 LT atech [a IAs
Mastot Lint,

Offender Signature: Leben Le y/ 4, Leis. — Date: A G-X SS G

Grievance Response: 7

A review of your medical grievance and documentation has been completed regarding your complaint of needing to see an outside
neurologist for evaluation of your constant convulsions and inability to walk well.

You have been afforded many evaluations from unit providers and physicians over the past couple years. You also have seen a Neurologist in
Hospital Galveston and will continue to have referral appointments there with occupational therapy. You have been afforded many tests and
medications to correct this problem. According to policy E.44.2, you are afforded an appointment with a specialist at your own expense.

These issues have been recently addressed in medical grievances 2018091669 and 201809166. No further action is warranted at this time
through the medical grievance process.

STEP II MEDICAL GRIEVANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF PROFESSIONAL STANDARDS -
| | TDCJ HEALTH SERVICES DIVISION IDJALIS
Signature Authority: _ Date: |
Returned because: “Resubmit this form when corrections are made. OFFICE USE ONLY
Tnitial Submission CGO Initials:
[-] 1. Grievable time period has expired. Date UGI Recd:
(_] 2. Megibie/incomprehensible.*. Date CGO Reed.
Cl 3. Ori gi nals not submitted. * (check one)___ Screened improperly Submitted
: Comments:
CI 4, Inappropriate/Excessive attachments.* “ Date Retumed to Offender:
1 5, Malicious use of vulgar, indecent, or physically threatening language.| 2"! Submission CGO Initials:
J 6. Inappropriate.* . " oc tena
late eC,
(check one)___ Screened Improperly Submitted,
- Cominents:
CGO Staff Signature: : Date Returned to Offender:
, 3" Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)__ Screened Improperly Submitted
Comments:
Date Returned to Offender:

 

 

 

J-128 Back (Revised 11-2010) - Appendix G
 

AN) .

¥fexas Department of Chiminal'y Pus M49 in FXSD oe ony
, - Grievance (LO b V2
STEP 1 contact Date Received! & | 30 2018
. NCE FORM Date Due | L . | 4+]

 

 

 

a Grievance Code: : p
oo Offender Name: abv ‘ Eades TDCJ # PD 2 52 Investigator ID #: . ep
Unit: cc | Housing Ce Extension Date:

: MA Gon end
Unit where incident occurred: Pocke \ Date Retd to Offender: NOY 43 7043

 

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hearing.
Who did you talk to (name, title)? Ne -kiea on con ore ‘Chok us vec ih Ve When? 22 O cf 7D (S
What was their response? Qs ke ol me bo | leouJ C-

What action was taken? Lodoment Cetuse\ ED Fi) thaushgcialonce Recess: = Tas wie
——= - i

     

an youn grievance in the space © provid] Pléasé {fate who, what, when, where and the disciplinary case number if appropriate
MLP Chokwv. mec tye Ce usech Se addiass sevecs| Jssves 1 alee aE ac $e
soko aa. SER ~ c0oguescds Sop 22 EMG [MeV on Nerves tram
beck de arns Jo bards, T alse regvesteoh avathec EME INE Vv
from back to lege ~/né ceascol Gin - bovc h ce Causes Yack FpGS mM s bd pwd nc
eine (ep « ot Nec, ) JOT 24 mig ‘

 

Reswbmae @- This gcleuonce 18 els ¥ EMG INCV_ 2 Cp inion as sur orrs

 

 

Das

a a 2H
TEXAS DEPARTMENT OF CRIMINAL ‘JUSTICE /O lo Mh
Moray Manag 4

HEALTH SERVICES DIVISION

 

 

 

 

 

SICK CALL REQUEST
PART A: (To be completed by offender) Date: _ freA f{/&
Offender's Name: _@ Mew Thur ten LL TDCJNo: SASS 269
Work Assignment: 7 Work Hours:
WingNo: /7MYC | _ School Hours:

 

 

 

Service needed: ET Medical O Dental. a tal Health O vad
Reason for Health Services Appointment: _4 72 bs SCOR porte Le, £ Phew MSE oa U//.. Wes legen to
i re Glenn oO Mel, bist fhe $64) anaflee WISE oa LALE

How long have you had this problem? Hours: - Days:

 

 

“In accordance with state law, if this visit meets offender annual health care services fee criteria, ! understand ;

that my trust fund account may be charged a $100 health care services fee. | also Hncersiers east if =e
provided access to health care services regardless of my ability to pay this fee.” Wik

t

 

“fh
L Jan 3 8

Part B: (To be completed by medical personnel — Do not write below this line BY: ;

Medical Reply: , LLL Yaahy Ss

 

 

Signature of Offender

 

ae re wee mt on as
act Lb Wease 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 69 of 102

 

x

 

 

 

DCT 24 2019

 

 

UCT 2h eng

 

 

Action R d I Complaint. ,
ction Requested to resolve your Comp an’. 4 dcese g \) eomple \vits an S Ce io t what pau s cers

tee Is like, —_ aif
Offender Signature: Nan dl. YON, wet :

 

Date: ZY det- 2O S-

 

 

Grievance Response:

Offender Gilley,,

-

You were seen on 10/22/18 complaining of low back pain, jerky movements, and numbness in legs. The

ver eh aig

provider reviewed your neurology note with you, and prescribed you Divalproex 250mg. No further

action warranted.

Signature Authority: . Sale

. Date: MLE

- If you are dissatisfied with the i¢ Step 1 1 response, you may-submit a ‘a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

 

Returned because: *Resubmit this form when the corrections are made.

7] 1, Grievable time period has expired. 5 ubeniés: fo
. Submission in excess of 1 every 7 days. OMY 4 2 MSS +E: ‘ Cv ery

[J3. Originals not submitted. * me MCL? 4 2ute

(_] 4. Inappropriate/Excessive attachments. *
(15. No documented attempt at informal resolution. *
(1 6. No requested relief is stated. *

(17. Malicious use of vulgar, indecent, or physically threatening language. *

8. The issue presented is not grievable. or °
Co ne issue presen " grievable. iQ i OCT 24 2919-
[4%. Redundant, Refer to grievance # VA i) iz :

[J 10. Ilegible/Incomprehensible. *

(LJ 11. Inappropriate. *
tf? TTL

UGI Printed Name/Signature:
Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s-health.

  
 
     

  

Medical Signature Authority:

 

I-127 Back (Revised 11-2010)

 

“Initial Submission

 

OFFICE USE O

    

2"! Submission

Grievance #:-

; y Pa i u
UGI “steig I _
(6 GGl

 

UGI Initials:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:
34 Submission ,

Grievance #:

* UGI Initials: _

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F

 

 
 

“HAP RTE BAEC AABN REE" [PPOPMET ERT ONTY
- Grievance MLOGo WUE
- OFFENDER cere

§ TEP 1 GRIEVANCE FORM Date Received: ae £Uae
Date Due: (L-id-]

Grievance Code: [nu p
Ww

 

 

 

 

 

 

- Offender Name: {jon tl iden TDCI # ID 2 9264 Investigator ID #: _ ry
Unit: Rack | Housing Assignment 2-2G@ Extension Date:
Unit where incident occurred: Pack. \ Date Retd to Offender: NOY | 1G 18

 

 

 

 

 

You must try to resolve your problem with | a staff member before you submit a formal complaint. The only exception is when

Who did you talk to (name, title)? pdideng ca gee Cok wv) ect) \e. When? 22 Oe f 2AIS
What was their response? As k don me _ © leouJ €
What action was taken? b odoment Ce Kus «\ ED 3 fu) thes YS hg  Aawee. Pecess,- ELT Gh phen

4uin
State yo ve ungfievance in the space provided Pleag¢ fate who, what, when, where and the disciplinary case number if appropriate

Aol é

 

 

 

MLE Chokuivmeciie Ceised ke addiess seve: | Jssves Tete fea ac SH
sicktch AN SLR = CogizesSs vor Che EMG/WeV on. Nerves oon
back Je arns fo ands, 1 aise regvesveoh avathec EMGINEV
from back to lege. ane ceased (ain « ouch & Causes back FIpas ms be touch Mc
auadciceps of -Ltop oF leg ) Jes De Me ‘ ~~

OW, 9034 . A 4
{2esVbyni Te This gC feyouwce is (aac ny PY EMG INCV 2 inion as syunbrns

OLS worse, ano YY 2 os bee by policy /posd sda temerds b yGPS,

Ze i le da pciar G ZG ctevence prt “aback this Verve hesd

Co Nos ssl) Coad pe emits lines
TT Spain jn excess of aly seven dos wth De lexaepe 4

of diocio\’ NG, fy, appeals, veel arievence Dd and LOVESS ECW acie vouces,

This i 12 om 'Ppoe

 

 

 

 

 

 

 

 

 

 

ary 2 f ona

tora

OCT 24 201

 

J-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM

 
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 71 of 102

 

 

 

 

 

A) fds |
Offender Signature: I} Liha LL 4 ~ — Date: We ee “f. oO

Grievance Response: /

 

A review of the medical grievance and documentation has been completed regarding your complaint your medical issues are not being
addressed by the unit provider. To remedy this, you are requesting for all of your medical complaints to be addressed.

An appellate review of the medical grievance and clinical record indicates the responss: at Step 1 is appropriate. Upon review of your
electronic health records, documentation from 10/22/2018 notes EMG/NCV was negative and no further studies are required. You refused
seizure and neuropathy medications along with refusing Tegretol, Keppra, Cymbalta, and Effexor, and wanting to try something else for back
~ pains. The provider prescribed divalproex for thirty days. Furthermore, all of your sick call requests (SCR) have been answered or responded ©
to as per policy requirements. Please remember it is up to the provider as to whether you need further evaluation at the time of the medical
visit. No care has been denied or delayed as you have received adequate medical attention for your issues.

Documentation indicates since the time the Step 1 medical grievance was answered, you have continued to be seen in accordance with
Correctional Managed Health Care Policy E-37.1. If you feel your situation has changed to warrant further evaluation, you are advised to
submit a Sick Call Request to the medical department.

Ak

STEP fl MEDICAL GRIEVANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF PROFESSIONAL STANDARDS -
Signature Authority: TDOCJ HEALTH SERVICES DIVISION Date: | 2Q\ ci (b
i \
Returned because: “Resubmit this forin when corrections are made. OFFICE USE ONLY
. . Initial Submission CGO Initials:
[1 1. Grievable time period has expired. Lo Date UGI Recd:
L] 2. Illegible/Incomprehensible.* _. | Date CGO Reed:
| 3.. Originals not submitted. * , (check one)___Screened ____Improperly Submitted
. Comments:
Cl 4, Inappropriate/Excessive attachments.* Daie Retumed to Offender:
C] s. Malicious use of vulgar, indecent, or physically threatening language.) 2" Submission CGO Initials:
[1] 6. Inappropriate.* Date UGI Reed:
- Date CGO Recd:
(check one)___Screened _ Improperly Submitted
Comments: ‘
CGO Staff Signature: : . Date Returned to Offender:
3"! Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)___ Screened _ Improperly Submitted
Comments:
Date Retumed to Offender:

 

 

 

1-128 Back (Revised 11-2010). a Appendix G
Case 4:19-cv-00779_ Document 1-1 Filed on 03/04/19 in TXSD Page 72 of 102
TEXAS DEPARTMENT OF CRIMINAL JUSTICE

‘ HEALTH SERVICES DIVISION
SICK CALL REQUEST

 

 

 

 

 

PART A: (To be completed by offender) Date: | li l oy i Sg
Offender’s Name: Joh ) 4 ! GQ i} leu - TDOS Nd: "1OSE. 265
Work Assignment: if fe Work Hours: =
Wing No: | % ll oo | School Hours:

 

 

Service needed: XM Medical O Dental, O Mental Health O1 ot :
, / :
Reason for Health Services Appointment: Neto. eal 2 MES 7 an | Gonaadep [an _€ Ae. e che: a 2.
Obnvs) fs CAL padied- Jétedinent pat ginee med cfc |

How long have you had this problem? Hours: Veo: 2D - 1B Days: ib aa’ 4 \ ivertiny fae
“Sinus fes~ J2-L6-1¢6 33 dats ott ates

 

 

 

a.
“In accordance with state law, if this visit meets offender annual health care services mem i &. parce
that my trust fund account may be charge ose health care services fee, | also und fwill be

provided access to health care me ess of Nest my geile topsy this fee.” a 19 18 DQ

 

 

 

Signature of Offender RY.

    
 

Part B: (To be om ng. edical personn |— Do pot write below this line
Medical Reply: GH’ ff 0 ash fa

 

 

 

 

 

; _ Medical Staff Member's Si 7 , Sait
HSA — 9 (Rev. 2/12) odteal Stall Member's Signature Cy [ -h0-| , 4 . (a5)
# -
Case 4:19-cv- COTE RRTAMENTS DE SUSTICLAERIMINALDE Texas Page 7S of 102

DIVISION DE SERVICIOS MEDICOS |
PETICION PARA TRATAMIENTO MEDICO

PARTE A: (Completado por ofensor) . Fecha:

 

 

 

Nombere de ofensor: Numero de TDCJ.:
Trabajo: Horas de trabjo:
Ala del edifiio: . Horas de escuela:

 

 

Servicios necesitados: O Medico O Dental O Salud Mental 1 Otro:

 

Razon para tratamiento de servicio de salud:

 

 

 

Cuanto tiempo tiene con este probleme? Horas: 1. Dias:

Saas

 

 

“De acuerdo con fa ley estatal, si esta visita encuentra al delincuente criterios de honorarios de servicios de
asistencia médica anuales, entiendo que mi cuenta de fondo fiduciario puede ser cobrada unos honorarios de
100 délares. También entiendo que me proporcionaran acceso a servicios de asistencia médica sin tener en
cuenta mi capacidad de pagar estos honorarios.”  —

 

oy :
~ Firma del Ofensor -

 

Parte B: (Completado por personal medico — No escriba debajo de esta linea.)
Respuesta Medica:

 

 

 

 

 

Firma del Miembro de Empleados Medicos Fecha
HSA — 9 (Rev. 2/12) ,
 

“Yexas Department of Criminal Justice | OFFICE USE ONLY
Grievance #: LO Qo Ws5C_
OFFENDER

STEP 1 GRIEVANCE FORM Date ov r t 9} a ;
SY 4 Date Due: O l

Re” Grievance Code: (Qi 2- a
Offender Name: /edus M wn 1) Ne. TDCI #_(DS5269 Investigator w #: “CAO ) |

). -
Unit: Peck) Ho King Assigiinent: LLL Extension Date:
Unit where incident occurred: Pac lc ( Date Retd to Offendel!) 14 Pain

XN

 

 

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary, hearin

Who did you talk to (name, title)? NP Pe buk wy yn eC a Je When? (on: 22 Cet 2HB

What was their response? y! wn med: r eckio “_S hop Pg Qo _
What action was taken? LSriting this cornplai at, _ddcumenting tekuse \ 4o provide ecthe Sscaosmens>

State your grievance in the space provided. Please state er what, when, where ip) ‘a disciplinary case number if appropriate
Chuckmumers ,t Cc eccly shower del; ‘becarhe. incl renee to mie yne ieel

ce. teatu males. thet teen (Le te8 Lneel Chas/s Chi yrumerive. (afentionel

t uD Ta SICR 71 TEGUESUNEAO DE SC y Piovidg or tagad ginerve Issues. 7 he Provider
placicra OfNOMOLES ~eotedlittec Saab Bed hho lesa aie Shue TWA ROVE nctS cet RAG eds ott
duper bedy, andepreperinde yey Rivaleodx Oma dt otrissng worsens subrait hsick Yalhap Gurther actiph

2 panied: 4 ra vine setts aclu ncedh he OCW besng-ut ok of Ree

 

 

 

 

  

 

Os eo re sunplons a staked + lheaa\ Deen eS
Weert aod Gabapenkin (ter seeker k ¢ ie Wescceed aad
he dacomente hon foproue afer we se), i asked Soe sobstiteses
due to side leds of Keng 3 4 | ovdt leg we, Tadbss asked Qo subsite
Ko @ abc perrkin, Oa this, the glace ceca meded PRimiclone, She
Cacusead No bles Kvocmace, ¢ técom menoh @rakorwolans eee ) 4. sel
Poe kcagk mend TL iwes ing be joke Cecommnen. Nevve Veal d
~My situation $5 »5 bel . Ny back hu ts Ma IZ aad the Spasms GE
ws higping inp heaol back and facth. The s he hing OC Crom md
bac le down’ vor! legs and Asio4 mV ACMS |. She cetosedt fo oewide
Cecow mend eves keeak mens , Hee (Yoke Jy A-2\. Now the
werden cao esr ee ap medica | Cond iow cod. spbreck Wher
she ortets ~ Teg cesol SC depaksye Oc Weyer BC 5Q.n ba Via
aw) Choice,
Sve been onthe MH care look Gy Falken veace, Vive had
these Acruas When 1 wos phesita ly Veal thy and nave clot py entieck
ode decks Joc theee Acs) lexcepsSonbalya. unk (eevrs\ When

J-127 Front (Revised 11-2010) © YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM OVER)
A (

 

 

ix F
TLerked [iets ee is ash OTe Aches Hk ihe (8 teal’
(CGSONS_} ar vel Ay aiséonst nocd , she sduast- 5003) lng she adn tole, She Newer *
acldiess el YA peed he Shep the. Severe moses 5 BS - exdrerne spodletty |
at rv bocle—'dacomen teal be Vera —, T can't have sezibr eS, LOC ‘Wes anole

stakd T bo,

 

 

 

 

 

 

‘Action Requested to resolve your Complaint.7— Te have pe Ai ou ) 9 OW} te fec fy ve Te Anes A, wel oh, a
hile dies 2 feat tine frost hive Use, (ta son La boy Ye ant. be eet ot hb Leg i ia caliely
Offender Siguature: boa If” AL Date: aT Jat 2B/8

Grievance Response: —

 

You submitted a sick call on 10/19/18 requesting to be seen by provider regarding nerve issues. The provider
saw you on 10/22/18 reviewed your chart and assessed your issue. The provider noted jerky movements to your

upper body, and prescribed you Divalproex 250mg. If your issue worsens submit a sick éall, no further action
warranted. . . 4

Kolton Stoker, Sr. Practice Manager

Signature Authority: C Sblduc i : | a | . Date: fl fey ig

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the’ ‘date of the Step I response.
State the reason for appeal on the Step 2 Form. .

 

Returned because: *Resubmit this form when the corrections are made.

LJ 1. Grievable time period has expired. ; —
([] 2. Submission in excess of 1 every 7 days. * OFFICE USE ONLY

we . . . 4 Initial Submission UGI Initials:
LJ3. Originals not submitted. * - ’ ‘ : ' ’

 

Grievante #:

 

(114. Inappropriate/Excessive attachments. *

Screening Criteria Used:
L115. No documented attempt at informal resolution. *

(16. No requested relief is stated. *

[1] 7. Malicious use of vulgar, indecent, or physically threatening language. *

Date Recd from Offender:
- Date Returned to Offender:

21 Submission " UGI Initials:
(18. The issue presented is not grievable. .

(J 9. Redundant, Refer to grievance #

‘Grievance #:

 

 

Screening Criteria"Used:

 

[J 10. Wlegible/Incomprehensible. * , Date Recd from Offender:

(J 11. Inappropriate. * , Date Returned to Offender:

UGI Printed Name/Signature: - . 3“ Submission UGI Initials:
. ‘ Grievance #: _

 

Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s health.

i
. Screening Criteria Used: |

Date Recd from Offender:
Medical Signature Authority:_ ‘ “. B.) Date Returned to Offender:

 

 

 

1-127 Back (Revised 11-2010) ~- . lint
Appendix
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 76 of 102

 

OFFICE USE ONLY
Texas Department of Criminal Justice | Grievance #: M4 LC|_.

ecd Date: | -T-EIR
STEP 2 ®122,0FFENDER UGH Reed Dat L

GRIEVANCE FORM |

Offender b dnl Vy TDCJ# WY G 5 Sls i Grievance Code:
Unit: f GC lL | oo Housing Assignment: 22h Investigator ID#: 10352

Unit where incident occurred: —/“ &@C Extension Date:

 

HQ Recd Date:: MV 3 0 8

 

 

 

 

 

 

’ You must attach the completed Step I Grievance that lias been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that hasbeen returned unprocessed.

 

Give reason for appeal (Be Specific). lam aie with the response at Step I because.
“elaarinn walter) AMMA NLP - Dasebatstnati shaky a

iii) in proraline pf) ppt eat

stele, Jie albiacly Paar oft. on Oe ey Nort.
Abe Appuss. Sf, The AD ae |
the hoped yore a tad L ahrerdy Lael GL Mansi

Wo of,
: ad Ede Po tazaomoanddad Ueire
Whale digad, (Mika d achted 2 abe Me sscornentrictach prod

by pha the Aoftssbel,
“peda. Austad a sod Had yupeld ely
oleae’ oct sth taakid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM OVERIS

oe ees G
* Bats by. ;
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 77 of 102

 

 

 

, AAA

Offender Signature: Lipa J =a : Date: [ / LL Sf. Gg

 

i
Grievance Response/

A review of your medical grievance and documentation has been completed regarding your request for medical to provide treatment of
muscle spasms and nerve issues.

According to the medical documentation, you have continued to be seen by medical providers and changes have been afforded to your
medical treatment as requested. You were seen by Hospital Galveston Neurology.aind !t was determined your condition was Myuciutsius
versus Hyperplexia. Assessment of telemedicine screen on standing up seems to be exaggerated and unlikely to have neurological basis. Your
iast EMG and nerve conduction stucies have been negative. You were assessed ‘by the unit provider on 10/24/2018, and wiii be referred hack
to neurology. Your medication has been changed back to Tegretol as requested. Your issues have previously been responded to in the
offender grievance #2018117846. No further action is warranted at this time through the medical grievance process.

All policies and procedures have been followed. Documentation in the medical record indicates you have been afforded access to proper
medical care in accordance with Correctional Managed Health Care Policy E.37.1. You are advised to submit a Sick Call Request if you feel
your condition has changed and warrants further evaluation.

STEP II MEDICAL GRIEVANCE PROGRAM
OFFICE OF PROFESSIONAL STANDARDS
THC) HEALTH SERVICES DIVISION

Signature Authority: Date: \2| LZ | ne .

Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY

Initial Submission CGO Initials:
(1-1. Grievable time period has expired. - Date UGI Recd:

oO 2. Illegible/Incomprehensible.* .- | Date CGO Recd:

Oo 3. Originals not submitted. * (check one)____ Screened. Improperly Submitted :
° : oO Comments: :

 

 

 

 

 

. . *
C4. Inappropriate/Excessive attachments. Date Retumed to Offender:

C] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2"! Submission CGO Initials: ___
Date UGI Recd:
Date CGO Recd:

 

C 6. Inappropriate.*

(check one)___ Screened __ Improperly Submitted
Comments:
CGO Staff Signature: Date Returned to Offender:
3"! Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:

 

 

 

(check one) Screened Improperly Submitted

Comments:

 

Date Returned to Offender:

 

 

 

J-128 Back (Revised 11-2010) . ; Appendix G
 

a
HR

ax Texas Department Oi Crimih al RUSHES”? P PSP OFFICE Ginny >]
o Grievance #: a 0 [ G/ i

OFFENDER OCT 08 2018

Date Received:

STEP 1 crrevance roRM Tad

 

 

Grievance Code:

Offender Name: Shu i Gi llew TDCJ # IDSEANS Investigator ID #: ( SMS
Unit: p ok | Housing Assignment: An al Extension Date:

. Unit where incident occurred: _“ 1Oe C Date Retd to Offender: BCT Tia

 

 

 

 

;You must try to resolve your problem with: ‘a-staff member before you submit a formal complaint. The only exception is when
appealing the results ofa disciplinary hearing. :
Who did you talk to (name, title)? AP Linols a when? _2@@-5 -/8

What was their response? Meixe Ss tel / hak LY SC fayf7, Le CL: <¥ abe. oa
What action was taken? Les t te 4b nis g ficvarle.

 

State your grievance in the space provided. Ple my state AL what, when, where ‘L) Saupe umber if appropriate
Lin tod peins (docked Dealt) ttle Lecce)! to éenfte) <p

seen bv Subhy MD , Chegion {1)) <pthe only Zo restlerty Died Cotes
Lhusitéhe mn flaLE. Da Pvel <a mfpifofns Lee CGS DO 1g Riderly ,

’ Ochaveh tin: C60 prs Aa Ls dy bseve. plied an Zz AMEE. ‘scheen che bbereidi of

pp Vil be MOO Lr!

L) heveé Cased SOUT she Leb. LA, 4 crrenf ly orn a 8s, Jk pot
pelleVies Loe. esti lamy bach pr SLE confaollla, Pe seve
Yas Maa a) f oralucte d by De poral LION an SEs Lh A: He clealw sta7e va
Ye Tea red, wagon ppochkia_ord liessroed Le 2Gf2E1 De (beara, g
aelerfy, ol peti: 3 nett VE Clr Zoot,

@ Lt CC LPOYE Leen seul Zz Lc eat eT g fo fe fe gabigg ert 2
Lhe Pactra ernie LER ees. pen “Z S ub riled Ge fEA neue 4 OI B09 ole
fhe ke Sd Se Ves Pak Dé foirttlece, aged —"biniebene! bad mot-peen tical,
since’ LZ ve_ exhausted Al) OTHE Loin acd agents, Tre Liwite: dees 70~
acre twtth Phe Lbarmacc:é who has bE ne Phat Prev heave subriLyed

Phyee seperate regvesh he qr appt CP Lindy \. /

 

 

Since [LAE Mo tle pes bCCN peoviled attest? Pow Se (appl
Aud on pivevenie @~R2OIEB CML Zyl tad be resporehat L hed G
Opel pence

Db tt sSSUC, Ln not bets peavisled Abective. peltheote b Laat

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM u 6

 

OVER)

pendix F
visible «& 5 Zp tors. cy PDAEMR US 03/04/19 in TXSD_ Page 79 of 102 .

 

 

 

 

 

 

 

 

 

Action Requested to resolve your Complaint. on be Necessacv mediaol 4 dwre te cont al sYmpions, onel
have HG evra ~ Photynacy “~ “fie poovide this Lime Y ) dont weds (Oe: o

 

Offender Signature: (\adrm Qa.

Date: I@- r= IS

 

LJ
Grievance Response: r

Offender Gilley,

Clinical decisions are made by the provider rendering care after review of your medical history and
complaint. You were seen on 10/5/18 for a medication change to Primidone, assessed for glasses,
discuss EGD/biopsy results, and need chlophin and non-aspirin. The provider reviewed results with you,
ordered visual acuity, and prescribed Acetaminophen, Chlorpheniramine, Proventi! HFA Inhaler, and
fiber lax. lf your issues worsen, submit a sick call. No further action warranted.

Signature Authority: b ba

:

Date: lof &

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

 

Returned because: *Resubmit this form when the corrections are made.

oO 1. Grievable time period has expired.

oO 2. Submission in excess of ] every 7 days. *

[-13. Originals not submitted. * i ae

C4. \nappropriate/Excessive attachments. *

oO 5. No documented attempt at informal resolution. *

(16. No requested relief is stated. *

oO 7. Malicious use of vulgar, indecent, or physically threatening language. *
[1 8. The issue presented is not grievable.

[1 9. Redundant, Refer to grievance #
(J 10. Mlegible/Incomprehensible. * .
(1111. Inappropriate. * .
UGI Printed Name/Signature:

 

 

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health.

 

Medical Signature Authority:

1-127 Back (Revised 11-2010)

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:

2>* Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:
3"'Submission — "UGH Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
«. Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in FXSD_Page 80 of 102
Texas Department of Criminal Justice OFFICE USE ONLY

crievences AULOY 7

OFFENDER _ f3-/,
STEP 1 GRIEVANCE FORM Date Received: & z a
Date Due: Fh

Grievance Code:

Offender Name: dtu 7 G \\ God “TDCI # _|OFSACT Investigator ID #: Sod /

 

 

Unit: Oh \e S Housing Assignment: A Wet Extension Date: ttt
Unit where incident occurred: _Seii\e.> Date Retd to Offender:

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a fee Ne h >
Who did you talk to (name, title)? Dir othe cs oy Rv Bell ange c When? Zé ~ is
- —---What-was-theirresponse?- AEA RM Granger 5 welore] fs have anstle MBP eval, Ge. tg Fagch
What action was taken? U ribs ths kta, Compes'ap

State your grievance in the space provided. Please state who, what, when n> Wher nd the disciplinary case number if appropriate
dae LIY-AS at 19WE, view LE OW Loof24e. ihe fp
allemg Ss b Baad. nce Lhe dav hbedwe ARM Bhan Clearly : LLL me oe LLes
LS pond, Z hid. [ental Health feablems Het hept 1 Anew aitpeldeher. Lhe Lint tes at tem yy S
rehed i'n [6 ty 1G seands of Spc m6 musele Losin. On the thicl atomel arsveol S24
aH rest eal EL SCVEY _SiGs/r3 clench. APs L yes Zitled up by LM Spnser Gerd
Sormecne_olse, 1 Cold Sol EW 20h FE inti Gam TL puss edhetend foe
while tne Ltt Mad me back Wes paths bhrek jntis. 1 THrewelt- pad)
lett ely wld tac. J [bc tle Tendst top Ltt piaky, §ER 73 “yf .
fA W Olorsre lied bs allow us Lirky or Lege sl" 16 eve lyatin vay con dhe
dscdmented po Lhed al] la ey suite; She -
fowl FEY Grofto hasenfapo oy fi ental: hectlgln. FEB 23 4 <
Hil Vangel Api vmed bd, ‘he Wifes. L pede eeece/) LY redh bitte Security
bes nod dott hic, AIBC iG 52 Que l'Fied Mert | Healt feptereatetive. VabtlE reef
~-—50 phat bn 2 2555 § np oD ald he made for cossible noeden LaleH eat essessment.
Core. delivece os comptsecd buan RN abvioussy seekian fohermime,
_praleng The Treatnent pistes enol ensvct Fide; ain anal sv plete. ‘
“ ‘leved i in 2 xyg~on “elenched spa sin: “fe Vhea Lwe Finished E LP) 5 shows be
for, RS © a

 

 

 

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (53) (OVER)
Pp

pendix F
FEB 23 Bib... 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 81 of 102

a”

 

 

 

 

AS

 

> .

 

e

a?

ex
*

 

Action Requested to spplve yous Com Ze Dive Al atewporionnd cade 6 te by fou fing atkeciarh | gs
i the lawl and ASSCSS LeWejan Agel 3  ebanior unihy IPOS te fe Code, 3709 LY Ce.

Offender Signature: (A_fh.

Date: J-E- 1B

 

 

Grievance Response:]

+

Review of your medical record indicates Ms. Granger, LVN, did respond to 19 dorm and transported you
by stretcher to the medical department. for further evaluation. Ms. Granger’s clinic note indicates you
were conscious and alert on her arrival to 19 dorm and while transporting you. She noted on arrival to
10 building medical, you were upset and venting and you were frustrated you didn’t have a proper
diagnosis for your condition. Ms. Granger’s note reflects you were making threatening comments to
medical staff present. After Ms. Granger consulted with Ms. Glen NP, it was noted you may be referred
to mental health if needed. Ms. Granger released you from the medical clinic after no further assistance

nae SAE a

 
  

was needed. Yoyr grievance is unsubsts ntiated.
Signature Authority: tL 7 Dee

If you are dissatisfied with't
State the reason for appeal on the Step 2 Form.

Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.

 

Returned because: ~*Resubmit this form when the corrections are made.

(11. Grievable time period has expired.

(J 2. Submission in excess of 1 every 7 days. * a
LLJ3. Originals not submitted. * = 8 — ~ Bese’
oO 4. Inappropriate/Excessive attachments. *

(15. No documented attempt at informal resolution. *

16. No requested relief is stated. *

(17. Malicious use of vulgar, indecent, or physically threatening language. *
(J 8. The issue presented is not grievable.
[]9. Redundant, Refer to grievance #

(F110. Iilegible/Incomprehensible. *
(C111. Inappropriate. *
UGI Printed Name/Signature:

 

2. Submission

 

Application of the screening criteria for this grievance is not expected to adversely

Affect the offender’s health. ,

Medical Signature Authority:

 

I-127 Back (Revised 11-2010)

 

OFFICE USE ONLY -

_ Initial Submission

UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:
3 Submission

Grievance #:

oo .,-UGI Initials:
Grievance #: “ Go.

UGI Initials:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
 

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 82 of 102
Ww f
. YUL 25 2018
STE OR : . OFFICE USE ONLY

 

Texas Department of Criminal Justice | crievances: 2DIZD9/717

UGI Recd Date:

    
   
 

OFFENDER HQ Recd Date: 125 2018

yp E’VANCE FORM Date er
/ Z, Je 2 Grievance core: GOL

unit Apes | PAG nolsing Assigninent: _ LG 0 ZO: A Anvestigator my:__ 10352 __

Cee ee ee eae]

Unit where incident occurred: Xf, Le é3 Extension Date:

 

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

Specific). Jam dissatisfied v with the response at Step I because... ee

ne reason for a

Lig fe guest fat LD: ‘npervertion and revit HCLTV Pa. les & las ip2eced. L. Cal.
Gteasech sists are jncampledé, age hurridted fmez WIAA wo he ecsllabacePedl |
hy “C LTV. fastase, Ledies) Hebe hes dente me fhe necessary widen. | tareZ

peeob to walk’ be Leg uucshe<y (<Ttatige ad sera by Te 46 1 -Wevrd

) Ac

  

Ny oa) em misSioa {A be Ain ope DET chek One onette hh L 2. _Lithy
_ale LUA/ Orameaec ec) | evrothec Morse: ade. hime? & lIhere Wes Grn
{2 Me Dhrece usece. the arsseak dbs de supGor Py Men 0.) Hea Eh Epzule"

     

i wore HE alles mero leant tke c iate se VT cere mak bs
— Mnteo. Ss % sk aad Tad hase _g Baas MadeaAn {- (8, oy pecelcp)enbe

 

 

 

 

hes was vick Ae usseh Was the ec oo med Ce getcoral te get
te the. lets ot me helt jesoes. Thsted. the |tes are cord eves

isthe soy aa eae ot neces Wwe ‘ool hare | jhe Were Jy .
pr CanvV\ sans De OV &F two Sours nod Arscuss eel J The ushafe
ao fir 1% “% tS dor | Wa? orvsakert by the 6 lama ins Yay ed y

V1 Ki Ae T, AO ond £) 100e¢ nod fe MY ~ Journ aud F

 

 

  
 

  

     

 

 

 

 

by} R CL oO

ve \oe em inn dfclengade| in oe x ET fd. ‘done ond
. Bb OOWs iN dA ofthe meltiale La. (dawn sfair2) TL heel

Dt VR fJeVic Moo Qu “ssJe abot La bbhy, udety thes Ede 9 Lien
i 128 Front (Revised 11-2010) YOUR SIGNATURE IS REQYIRED ON BACK OF THIS FORM (OVER)

Appendix G

A
 

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 83 of 102

Qe werk, Lpstegadl I believe He beter AL sl Des crete)

4 _¢ “wonroe
VCCI LE

Ll ere TZ seee pacstidler slat ho, LS. obre Les oe

we

oN

 

LA / {A a a >

 

Offender Signature: Ve i re: Date: Cb -f G-f G

. ‘RR f j . .
Grievance’ esponsey, * 4 . 4

a

A review of the Step 1 medical grievance has been completed. You have requested to receive healthcare and have all occupational codes

given by BON/UTMB enforced as the law, and assess medical nurse behavior.

An appellate review of the medical grievance and clinical record indicates the response from Step 1 is appropriate. Upon further review, the
nurse you named in your grievance responded to medical urgency and transported you to the medical clinic on 1/31/18. The nurse consulted
with the unit provider, who decided your situation was not a medical emergency. The clinic notes reveal you were advised to submit a Sick

Call Request to the Mental Health Department. You were evaluated by mental health on the following dates: 05.04.18, 05.15.18, 06.12.18,

and 06.20.18. No change in medications was noted.

Documentation in the medical record indicates you have been afforded access to proper medical care in accordance with Correctional
Managed Care Policy E-37.1. You are advised to submit a Sick Call Request if you feel your condition has changed to warrant evaluation.

STEP II MEDICAL GRIEVANCE PROGRAM
OFFICE OF PROFESSIONAL STANDARDS

TDCJ HEALTH SERVICES DIVISION
Signature Authority:

Date: ( 0

 

 

Returned because: “*Resubmit this form when corrections are made.

C1 4.
CL] 2.
L] 3.
L) 4.

Os.
CI 6.

Grievable time period has expired.
Illegible/Incomprehensible.*
Originals not submitted. *

Inappropriate/Excessive attachments.*

Inappropriate.*

CGO Staff Signature:

 

1-128 Back (Revised 11-2010)

24 IF

 

‘Comments:
oo | Date Returned-to Offender - =
Malicious use of vulgar, indecent, or physically threatening language.

 

OFFICE USE ONLY

Initial Submission
Date UGI Recd:

Date CGO Recd:

CGO Initials:

 

(check one)___ Screened

Improperly Submitted

 

2! Submission
Date UGI Recd:

CGO Initials:

 

Date CGO Recd:

 

(check one)___ Screened

Comments:

Improperly Submitted

 

Date Returned to Offender:
3" Submission
Date UGI Recd:

CGO Initials:

 

Date CGO Reed:

(check one)___ Screened

Comments:

Improperly Submitted,

NC

 

Date Returned to Offender:

~

a

 

 

Appendix G
 

Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 i in-TtxXSD PHC oan

 

 

 

 

 

 

 

Texas Department of Criminal Justice OFFICE USE ONLY
Grievance #:
OF ENDER a
STEP J Date Received:
GRIEVANCE- FORM - .
of Sr Date Due:
—e : Grievance Code:
Offender Name: we Zhn ) Gil] \] ey TDCI #. IGSSAG Investigator ID #:
Unit: Str le és i Housing Assignment: / 9 LIA Extension Date:
Unit where incident occurred: Sh les Date Retd to Offender§PR 17 2018 ,

 

 

 

"You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is When

appealing the results of a disciptingry aie uf 9
ol plectcege © Mexrolegip HG When? “fA t

Who did you talk to (name, title ?
gio 2 dave beciuce Shles Vp tLaticoacy placing. cn Lececals
€ 4 ft eva ACE,

  
  

_ What was their response?
What action was taken? if

 

State your grievance in the space proyided. Please state who;what, when, where and the disciplinary case number if appropriate

Zi wa peices the Sti i es Uh it Dn hi nary, Ue Lixgens ed, seh cal dacdar respons dle,
A be vols, La esse! LM Pelle tga aad the sete th coll beat, MWeessoe

! nen L2G Iv ass a Naenleed Chine wut Celiss ae db Leal wtiprabes anil
Yis)« ‘ uv; . f
pbienh (did (7a) tel UC v be Leu Ly ; 2A ACHE n JOU Are 7: 7 baton Lt ton -
Silpn At [paG7elrm 4 levv7x, Bg ti be erode edehaydd 2 2LLe Cleacks ell aust tg

Q ti esp 502 abs Lf C. loctesr t3 peoulle tuations, getels hal 2 OLE WE St ache
ace be ! teocleted plates ! Lia pele Li I WHO APR Ls ao
Z LE Lan Or 7 saw as. bed it
S200. L/ CCE. Leferas “Sf Loe SCA 2 ECE, f hel to teh him Hh. vat
vb ie $a, hia arn Lot ix sick ects bab Ld e Cig h
Me 2 the uistinetus ¢.
eyes te AMei0 7 dan add ben (bee saths. Sobs
Fadl have been an Crew mn uL pres corel Hon WO ene | perkiectrva?
oS 103 pdovooled, T L was actuclly Polel by 206 “MULE PB be Gc SEC jasicch sothct De todlh get
hese pecensiay ty Conch He APR’ 1.6 2016
‘ Len L hid @ g Lhe serevre Ll Greer Zp xed VE 3 ff, Chine l/ flere,
while MIP Cg oss: wes 00 site. Lifenorretinadent MLS yas notched tor fsibe ve
foass/sti'n Care Lok anyone Else 1G oP he jcidont fethe besens.ccl MIN
ob yecard Me Coch tO v 4’ ue ‘2 obvi oUs Ve, the: segodty stall hex CKpcescech
Viole. in tecect ‘2 heloac it (hen the euch J pise fh Lun fap, he
sat he dln t Lye ibd & clo. bell, how abot pelclin Lev fo, plans hen
wy, Lhe hot sot Ld 2 Freataser plas the aol? Lagan] a this posite (7s 3

de. b Ze Legelec tons fel Cy / ~/ (1 tes sgacldy 125 Ake fate athe hes weal; i) ean

 
  

 

 
 

 

     
    

Cth,

    
   

   

£ xe

  

 

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM a OVER.

smi
paschaccintsth Uaeottiy fae GAL Fie pe iea bP oiDGn ao \
tm tice BOIS Msdape CD {gL ble deb adil
ella Wie. ermal Nal Toe cehotiz ‘Ye. Wf UBE. og IBS wtLe Iintrecd wee cc tt, ms

* ‘Dale ST dent i paalecBarl Few Was: B Aehirdard lL ve Sz

BY ly OAC. gCievone& esecry Kare -Yleen oC /7 HG Us sfieide

Vie! deleme ere) Chess telose) Ses deed’ ave £a.

 

 

 

oY ax £ C PEN pe Von f tecleo€k care. buy f an Unlt
pred. ca] Shee’ A

 

 

 

 

 
   

Bess ofeyipos Wp 4 LAA Ioted with
Ds Z Ne 2 voabect PE Uipyfp BL Lises Fez. | |
Offender Signature: de rac W. D by Date: _|- (S AS

Grievance Response: t

 

Signature Authority: Date:

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form. . .

 

Returned because: *Resubmit this form when the corrections are meade.
.

[J |. Grievable time period has expired.

 

 
     
   
 

‘O12. Submission in excess of 1 every.7 days. * “* OFFICE USE ONE |
Oo 3. Originals not submitted. * . . Initial Submission — a MBO tials: Tp AN a
‘ Grievance. #: €F ( : tr

4. Inappropriate/Excessive attachments. * : Arty
O + -BAPProP Screening Criteria Used: Ch tf [G

(15. No documented attempt at informal resolution. * f
Date Recd from Offender: ?

6. No requested relief is stated. * a
O O requested renter 1s state Date Returned to Offender: APE TB a

(17. Malicious use of vulgar, indecent, or physically threatening language. *

 

2™ Submission UGI Initials:

‘8. The issue presented is not grievable. 0 a le Ti [S4- ~~ + Geeance ae
9; Redundant, Refer to grievance # dD | O : ae .

Screening Criteria Used:

 

 

 

O 10. Illegible/Incomprehensible. * Date Recd from Offender:

oO 11. Inappropriate. * °° g Ls © Au , Date Returned to Offender: _
UGI Printed Name/Signature: Ler / ; _ 3 Submission UGI Initials:

Grievance #:

 

_ Application of the.screening criteria for this sfievance is not expected to adversely .
~ Affect the offender’s health.

Screening Criteria Used: ”
Date Recd from Offender:
Date Returned to Offender:

 
  

 

 

Medical Signature Authority: / \

 

_ 1-127 Back (Revised 11-2010)
Appendix F
Case 4:19-cv-00779 Document 1-1 Filed oft 03/04/19 in TXSD Page 86 of 102
ACCEPT, pec 427 \b OFFICE USE ONLY

Texas Department eS RURAL Asti | ven, » LACIE

STEP 2 : OFFENDER HQ Recd Date: NOV 0 2 2018

; GRIEVANCE FORM |, iz / 20% j
Offender b ame: okn Wy. Von TDCI # | QS. SAT Grievance Code: 6 5
Unit: Roy Ma ( Housing ASSomment: _ 2G Investigator ID #: __ _ é

Unit where incident occurred: Cock | Extension Date:

 

=

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

Give reason for appeal Be specific). am m dissatisfied ‘with the response g gt §; ep I becayse,. , (
Po Sem oA) DAMLAAL 1 1G Does MR Oth ARUMOd Ths. (hirao| =n

Pedi vrwdicaDeone F 2 tited abaorwed wuamuakonn lr
© Dignan souid herby aa dtc catia Bea

Ete Plumident 108 geaptclacelion dae dncredad Jey Pharmoey

 

 
  

 

Piabiverd of ur or
SH sonal [2 -IP veto bts) webon! is Pachitde |
ha as pe pokuosel Hecenoons prooblthoart.
Hay , hlerpitee sca pep ifeln any
21) ysta aubotitided Fron cataf, Neubdd Soa dacher on, WP aslo |
Yond Qrzd_vov-sPrec iim commedion, LP bemdit Duron fat Ly
Author AN Hiss nstol tied adaacus 20s appoates ly ee
ot AR Ort2Ol3 ome Dhorel Donabate , Brad Cosa Rabun
alli Mowe days badte mop: NOTE” Te tied most of Shee
Aug § a decavle ¢ AC VA. AAS when TL was Physics )ly ical Pry oer hel
extrene side atects that ace dacumerves) by Meme, 16 Effexoc Tegred
Dégelveds (Vapor te hed) Mecteyetahine .
\ ves gomieed toy WG the} atthe aA 1iQas nora,

J-128 Front (Revised 9-1-2007) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

. Amend G Ap

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offender Signature: _. i Date:

Grigyanoe RAD asficical grievance has been completed regarding your complaint of being denied the treatment as ordered by the Neurology Specialty Clinic at Hospital
Galveston (HG). You stated you were prescribed Neurontin and Keppra which has been denied by the unit providers. You asked to have the pharmacy send the medications

prescribed by HG. a .

Review of the electronic health records indicated you were seen last by the Neurology Clinic on 4/12/2018. At that visit, the neurologist documented you had tried Neurontin
(gabapentin) with only provided mild relief. The treatment plan documented by the specialist did not jist any prescribed medications. The specialist stated you were refusing
seizure medications and the gabapentin did not offer relief, as your symptoms were not improving with these medications. The specialist returned your treatment ovef to the
unit providers. :

All medications, treatments, and referrals are based on the clinical findings of the provider at the time of their assessment. While you maintain the right to refuse any services
offered, you do not have the liberty to dictate what medications, treatments, or appointments will be prescribed. If you feel that your condition has changed and warrants further
review, you may wish to submit a Sick Call Request to discuss your concerns with a licensed medical provider. No further investigation is warranted for this issue. *

STEP ll MEDICAL GRIEVANCE PROGRAM 7
Signature Authority: OFFICE OF PROFESSIONAL STANDARDS Date: “lanl
— a REALTH SERVICES DIVISION ve lo~ IB.

 

 

 

 

 

 

 

 

 

 

 

 

Returned because: *Resubmit tis form when corrections are made. | OFFICE USE ONLY
. . Initial Submission CGO Initials: —
{_] 1. Grievable time period has expired. | Date UGI Reed: .
(_} 2. Milegible/Incomprehensible. *. . yo Date CGO Reed:
["] 3. Originals not submitted. * BF 7 (checkone)_- Screened _ Improperly Submitted -
[J 4. Inappropriate/Excessive attachments. * . Comments:
. : Date Returned to Offender:
["] 5. Malicious use of vulgar, indecent, or physically threatening language. 2Submission  —Ss_- CGO Initials:
(_] 6. Inappropriate. * & Date UGI Reed: | .
Date CGO Recd:
(checkone)_ Screened _ Improperly Submitted
Comments:
CGO Staff Signature: ‘ "| Date Returned to Offender:
3" Submission CGO Initials:
Date UG! Recd:
Date CGO Recd: +
(checkone) Screened = ——_—sImproperly Submitted
Comments:
‘ Date Returned to Offender:

 

 

 

[-128 Back (Revised 9-1-2007) | Appendix G
@ VE

Mey {6 S5xéF
loopy phe

A-2-dG

' a tape
on for eve | regerdicy 3
J eed “ eee “a “ Cd) wy of 2 COUP
(doce A my Process a

vader my skin

Cems
hh

mec t 1s ke “i fplinorn te wv (43)
an 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD_ Page 89 of 102
bly

ON wei)
Le - og, RISER

 

 

 

. SL. L
? Me Qe 7 7 a im
YIClA (OU HL ey fe 47S at 070 ry APE PU JIA

 

jf ~

 

AP F Ut FF 2 FUGA vial e / oy “> a Pere

 

Cp
CY FOP EA a ET

 

5244

7 PTS FO PEF or 7 FOLIA rf?) BIO)

 

 

 

 

 

G , Wh
yO TESGT
A{OE FA EMT YY (yf aa} DIT TRL]
Ole WA Ws BZ

 

 
g

Lo. Case p Document 1-1 Filed on cared hs Page 90 of 102 C4 AS
f / . . “5 _
yy /h de 6 7 a

Lon, Sib —
he JOSS EOF aI ?

L col fo po Ca kip Ly a
Ly harengcs $f 4%
poral b frvegporn FPO OY shad

Ly pheleor ——
Ve Lica ~ regu “a c Jd. P
‘ Oop fliesl4 COU FZ (alge [eor peo
nk “SD Yor oA vad Oana if comb obo deny pow~

ale Jee, ( &, - (50)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD

PATIENT:

MRN:
User:

MARS S. HENUBRSON, MLD.

GILLEY, JOHN H

6 MILES NE ON 184
TEAGUE, TX 75860
1055269

HENDERSON, MARK S. M.D.

mMetroNIDAZOLE 500MG TABLET

Sig:
Order Date:

Start Date:
Auto Stop Date:

Duration:
Refills: '

Rx Written On:

“T sav this oate Hreonly dake, oO“ sttlec. He
rewmoks cdroig hk, and se

seold viele get Wo
Tye and cecased

L\y eee
\Wsbeck, Nec
Tous ved Sup EE

ef sot meeting

°. medical Ceae
je non form sleed

od to use kogé

1 x TABS ORAL 3 TIMES DAILY
KOP. .

06/28/2018 10: 4%

06/28/2018 10:45

- 07/12/2018 10:45

ae ee

 

14 Days
None

06/28/2018

Prescription Electronically Signed
by MARK S. HENDERSON, M.D.

és Sais pharmacy
eds of Ceexd $j arc “ ‘ we
cegverd foc chiaze
e\ oF & svbsh yore

olid an evel: en
no MZ wack ya neues Noes .

Page 91 of 102

a soidner
€ase 4:19-cv-00779 Doctiment 1-1 Filed on 03/04/19 in TXSD Page 92 of 102
TEXAS DEPARTMENT CF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION —

INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY, |

 
   
  
  
  
   

   

1. CU) Unit Assignment \Transter /Chaiqman of Classification, -5. Cl Visiting List (Asst. Directgf of claspification, Administration
Administration Buil&ing) Building)

2. CI Restoration of Lost dvértime (Ufit Warden-if approved, it ~ 6, O Parole require Ss and related information (Unit Parole
will be forwarded to ife State Disciplinary Commitiee) Counselor) /

3. [2 Request for Pro. otidn in {Class or.to Trusty Class a [) Inmate Prisof Rekord (Request for copy of record, infor-
‘(Unit Warden- if a Ad, wil be forwarded io the Director - mation on pfrole dligibility, discharge cate, detainers-Unit
of Classification) : Administration)

4. [2 Clemency-Pardon, parole, early out-mandatory supervision 8. CD Person representative of an outside
(Board of Pardons 7 Paroles, 8616 Shoal Creek Biva. / agency (Treatment Division, Administration Building)

to: Id cel Sd a . _ pe LOVE

foe “7 (Name ar and title of official) :
ADDRESS: ML
Case 4:19-cv-00779 Document 1-1 Filed ‘2 03/04/19 in TXSD Page 93 of 102

SUBJECT: State briefly the problem on which you desire assistance.

_L eed f5 see CMe. Spepedeg el Lopes Ove A
MEG, LE, Le. taberral 0 KX Led, A the et < ipa. Ma tigers gall gabe secede Ye

Levi Lay LESCf CPs / os cell Fost POECULS Cor. _frasele¥ YOR DALE L 15, __
vaclel othe. eit, pe tes Arctesta Epaicd L2_42 & Ue.

2, fag hey pth ty acs ate hchig5 fam pees Riek

  

 

 

 

 

 

 

 

 

 

; a Cie
Name: whan 4. GLlev ». JESS BAF Unit: Fe FES Ze
Living Quarters: x ze! Work Assignment: LSes8 CZ
DISPOSITION: (inmate will not write in this space)
ded PSC ul Sewkse

. On | Ye

- Stnp Oye ts + | A)
sy}-60 (Rev, 11-90}
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 i ip-PSD Page oot

 

  

 

Texas Department o Criminal Justice OFFICE USE ONLY
. ~ OFF ENDER weet
STEP 1 GRIEVANCE FORM :

 

 

Rt ng Date Due:
Re oy Grievance Code:

OffenderName: Joh 4 co on ct Lhey V TDCI # (GZ : 22 y Investigator ID #:

Unit: _{ ay | Housing Assignment: 2 a Extension Date:

Unit where incident occurred: AL Je Date Retd to Offender:

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a. formal complaint. The only exception is when

 

 

 

appealing the results of a alscipynary pe 2 a

Who did you talk to (name, title C f Ce When?

What was their. response? 4 BL Te DAC (Lae fy Ly cA, LBL tad make +. hewn. te me.
What action was taken? _- (4 ophbiler oC PLELES, Hil yh 9qig

 

—
State your grievance in the Space provided. Please state who, what, when, where and the disciplinary case number if appropriate

Liar grein. eck [elinie aid Dr Avila Loe Letusior
qe biaviche yewessery, waco, ce] rare by t tlre ty ankale2s
[SSUES éleacly ditéd On SLAC Mil 1 a

_Senpi FLTF SCH clealy stated I eed al fd
L8. ppd 6 aCe lene Diy Meds yee Kor a
prbeae: Y wo MEWO pssJe
LA fe ewe BLY le fe By LCVILIN Ag ses obhde fo
VB LL 5 be AA lash at my exer Ve peticeds
topic tcf ae, Lor Afb Je £55,

‘JUL 75 W0v

 

 

      

 

 
 

  

             

 

 

 

 

 

 

 

 

 

 

 

}-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 95 of 102

 

1h i
Woe ©

 

 

 

 

 

 

 

 

 

 

Offender Signature: . L/, A Li] 22

L_Y A
Grievance Response: /

Signature Authority:

 

Date:

 

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 5 days from the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

“Resubmit this form when the corrections are made.

yuh 25 8

Returned because:

. Grievable time period has expired.
2. Submission in excess of 1 every 7 days. *
oO 3, Originals not submitted. *
(14. Inappropriate/Excessive attachments. *
(15. No documented attempt at informal resolution. *
[J 6. No requested relief is stated. *
oO 7. Malicious use of vulgar, indecent, or physically threatening language. *
LJ8. The issue presented is not grievable. :
[J 9. Redundant, Refer to grievance #
C1 10. IMegible/Incomprehensible. *

oO 11. Inappropriate. *
UGI Printed Name/Signatur¢

Affect the offender’s health.

Medical Signature Authority:

 

1-127 Back (Revised 11-2010)

   
  

 

<>

 

Initial Submission UGI Injtials:
~ Grievance #: AOIS I$ GB

” Date Returned to Offender:

OFFICE USE ON

 
  

Bus.
Screening Criteria Used: oly { f 07S 2
Date Recd from Offender:

Date Returned to Offender: _ if } f mn
2™ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
ate Recd from Offender:
ate Returned to Offender:

3"'Submission UGI Initials:

Grievance #: ‘

 

Screening Criteria Used:

Date Recd from Offender:

 

 

Appendix F
i Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 96 of 102

Created By Pearl EMR - PHO512 CMCP
Schema: TDCJ

EMR Medication Print Pass

Active Medications From 01/05/2018 to 01/06/2018

_STILES (ST)
. ALLERGIES:

Report Date/Time: 1/05/2018 04:19PM -. —

ANTICHOLINERGICS \ ANTICHOLINERGICS,QUATERNARY | BETA LACTAM ANTIBIOTIC \ CEPHALOSPORINS | DEMEROL | PENICILLINS |

PHENYLPIPERAZINE ANTIDEPRESSANT we

   

 

 

PATIENT: GILLEY,; JOHN'H.: MRN: 1055269: ‘DOB: 05:

CETIRIZINE 10MG TABLET #

1 TABS ORAL DAILY FOR 30 DAYS. NFA # 3524394 [INDEF]

RX DATE: 10/16/2017 10:16 AM RUN START DATE: 12/15/2017 10:16 AM
ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: DUNLAP, BRENDAN A PA

MEDICATION STATUS: ACTIVE

iG: 19W BED 002

 

Rx ID: 23847524

. REFILLS: 2/11
RUN END DATE: 01/14/2018 10:16 AM
EXPIRATION DATE: 10/11/2018 10:16 AM

ENTRY USER: DUNLAP, BRENDAN A PA

 

LEVETIRACETAM 500MG TABLET

1 TABS ORAL TWICE DAILY FOR 30 DAYS.
RX DATE: 01/03/2018 06:49 AM

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: GLENN, EMMA R NP
MEDICATION STATUS: ACTIVE

RUN START DATE: 01/03/2018 06:48 AM

Rx ID: 24256546

REFILLS: 0/11

RUN END DATE: 02/02/2018 06:48 AM
EXPIRATION DATE: 12/29/2018 06:48 AM

ENTRY USER: GLENN, EMMA R NP

 

LITHIUM CARBONATE 300MG CAP

2 CAPS ORAL TWICE DAILY FOR 30 DAYS.
RX DATE: 07/14/2017 08:12 AM

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: UFONDU, NKECHI L FNP
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/11/2017 08:09 AM

‘ah

MONTELUKAST 16NiG TABLET #

NBS ORAL EVERY EVENING FOR 30 DAYS:'#352469A [
SEVERE ASTHMA

RX DATE: 09/08/2017 02:11 PM
ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUMAS, NATASCHA T M.D.
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/07/2017 02:11 PM

Rx ID: 23347564

REFILLS: 5/9

RUN END DATE: 01/10/2018 08:09 AM
EXPIRATION DATE: 05/10/2018 08:09 AM

ENTRY USER: UFONDU, NKECHI L FNP

Rx ID: 23641253
REFILLS: 3/11

RUN END DATE: 01/06/2018 02:11 PM
EXPIRATION DATE: 09/03/2018 02:11 PM

ENTRY USER: DUMAS, NATASCHA T M.D.

 

MONTELUKAST 10MG TABLET #
1 TABS ORAL EVERY EVENING FOR 30 DAYS. #352469A [
SEVERE ASTHMA
RX DATE: 09/08/2017 02:11 PM
ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUMAS, NATASCHA T M.D.
MEDICATION STATUS: ACTIVE

RUN START DATE: 01/06/2018 02:11 PM

Rx ID: 23641253
REFILLS: 4/11

RUN END DATE: 02/05/2018 02:11 PM
EXPIRATION DATE: 09/03/2018 02:11 PM

ENTRY USER: DUMAS, NATASCHA T M.D.

 

SUCRALFATE 1GM TABLET #

1 TABS ORAL TWICE DAILY FOR 30 DAYS. WEB MAIL [8/4/18] °

RX DATE: 08/04/2017 02:18 PM RUN START DATE: 01/01/2018 02:16 PM
ORDERING FACILITY: STILES (ST) ,

ORDERING PROVIDER: GLENN, EMMA R NP

MEDICATION STATUS: ACTIVE

Rx ID: 23467061

REFILLS: 5 / 11

RUN END DATE: 01/31/2018 02:16 PM
EXPIRATION DATE: 07/30/2018 02:16 PM

ENTRY USER: NICHOLS, CAROL R R.N.

 

2 Page 1 of 3

®
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page97of102 =:

an

Created By Pearl EMR - PHO512 CMCP
Schema: TDCJ

EMR Medication Print Pass

Active Medications From 01/05/2018 to 01/06/2018

STILES (ST)
ALLERGIES:

Report Date/Time: 1/05/2018 04:19PM

ANTICHOLINERGICS \ ANTICHOLINERGICS,QUATERNARY | BETA LACTAM ANTIBIOTIC \ CEPHALOSPORINS | DEMEROL | PENICILLINS |

PHENYLPIPERAZINE ANTIDEPRESSANT

 

 

 

 

VENLAFAXINE ER 150MG CAPSULE

1 CAPS ORAL EVERY EVENING FOR 30 DAYS.
RX DATE: 07/14/2017 08:12 AM

ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: UFONDU, NKECHI L FNP
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/11/2017 08:08 AM

Rx ID: 23347547

. REFILLS: 5/9
RUN END DATE: 01/10/2018 08:08 AM
EXPIRATION DATE: 05/10/2018 08:08 AM

ENTRY USER: UFONDU, NKECHI L FNP

 

VENLAFAXINE ER 75MG CAPSULE
1 CAPS ORAL EVERY EVENING FOR 30 DAYS. TDD=225MG
RX DATE: 07/14/2017 12:38 PM RUN START DATE: 12/11/2017 12:38 PM
ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: UFONDU, NKECHI L FNP
MEDICATION STATUS: ACTIVE

Rx ID: 23351145

REFILLS: 5/9

RUN END DATE: 01/10/2018 12:38 PM
EXPIRATION DATE: 05/10/2018 12:38 PM

ENTRY USER: UFONDU, NKECHI L FNP

 

ZIPRASIDONE HCL 80MG CAPSULE

1 CAPS ORAL TWICE DAILY FOR 30 DAYS.
RX DATE: 07/14/2017 08:18 AM

ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: UFONDU, NKECHI L FNP
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/11/2017 08:17 AM

Rx ID: 23347639

REFILLS: 5/9

RUN END DATE: 01/10/2018 08:17 AM
EXPIRATION DATE: 05/10/2018 08:17 AM

ENTRY USER: UFONDU, NKECHI L FNP

 

DULERA 100/5MCG INH 120PUFFS #

KOP 2 PUFFS INHALATION TWICE DAILY FOR 30 DAYS. [INDEF] NF#316560A

RX DATE: 08/14/2017 03:26 PM RUN START DATE: 12/25/2017 03:25 PM
ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: DUMAS, NATASCHA T M.D.

MEDICATION STATUS: ACTIVE

Rx 1D:'23514062 -
REFILLS: 4/11
RUN END DATE: 01/24/2018 03:25 PM
EXPIRATION DATE: 08/22/2018 03:25 PM

ENTRY USER: DUMAS, NATASCHA T M.D.

 

GABAPENTIN 300MG CAPSULE #

KOP 1 CAPS ORAL AS DIRECTED FOR 10 DAYS. 300MG DAILY X 1 WEEK THEN 600MG 2 X DAY X 6 MOS !!!

HG !!! SUTHAR, K.

RX DATE: 01/02/2018 01:52 PM

ORDERING FACILITY: HOSP.GALVESTON
ORDERING PROVIDER: HG, PROVIDER X M.D.
MEDICATION STATUS: ACTIVE ,

RUN START DATE: 01/02/2018 01:50 PM

Rx ID: 24254144
REFILLS: 0/0

RUN END DATE: 01/12/2018 01:50 PM
EXPIRATION DATE: 01/12/2018 01:50 PM

ENTRY USER: CHERIAN, TESSY R R.Ph.

 

LISINOPRIL 20MG TABLET

KOP 1 TABS ORAL DAILY FOR 30 DAYS.
RX DATE: 10/16/2017 10:16 AM
ORDERING FACILITY: STILES (ST)
ORDERING PROVIDER: DUNLAP, BRENDAN A PA
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/15/2017 10:15 AM

Rx ID: 23847508

REFILLS: 2/11

RUN END DATE: 01/14/2018 10:15 AM
EXPIRATION DATE: 10/11/2018 10:15 AM

ENTRY USER: DUNLAP, BRENDAN A PA

 

OMEPRAZOLE 20MG CAPSULE

KOP 1 CAPS ORAL TWICE DAILY FOR 30 DAYS.
RX DATE: 10/16/2017 10:16 AM

ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: DUNLAP, BRENDAN A PA
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/15/2017 10:14 AM

Rx ID: 23847504

REFILLS: 2/11

RUN END DATE: 01/14/2018 10:14 AM
EXPIRATION DATE: 10/11/2018 10:14 AM

ENTRY USER: DUNLAP, BRENDAN A PA

 

Page 2 of 3
; Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 98 of 102

Created By Pearl EMR - PHO512 CMCP
Schema: TDCJ

EMR Medication Print Pass

Active Medications From 01/05/2018 to 01/06/2018

STILES (ST)
ALLERGIES:

Report Date/Time: 1/05/2018 04:19PM

ANTICHOLINERGICS \ ANTICHOLINERGICS, QUATERNARY | BETA LACTAM ANTIBIOTIC \ CEPHALOSPORINS | DEMEROL } PENICILLINS |

PHENYLPIPERAZINE ANTIDEPRESSANT

PATIENT: GILLEY, JOHN HMR

   

PROVENTIL HFA 90MCG INH 200PF

KOP 2 PUFFS INHALATION 4 TIMES DAILY AS NEEDED FOR 45 DAYS. |

RX DATE: 12/11/2017 10:51 AM RUN START DATE: 12/11/2017 10:51 AM
ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: DANIEL, GIDEON A PA

MEDICATION STATUS: ACTIVE

4055269. DOB: 05/10/1971 HOUSING: 19W BED 002

 

 

Rx ID: 24147711

REFILLS: 0/3

RUN END DATE: 01/25/2018 10:51 AM
EXPIRATION DATE: 06/09/2018 10:51 AM

ENTRY USER: DANIEL, GIDEON A PA

 

RANITIDINE 150MG TABLET

KOP 2 TABS ORAL TWICE DAILY FOR 30 DAYS.
RX DATE: 10/16/2017 10:16 AM

ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: DUNLAP, BRENDAN A PA
MEDICATION STATUS: ACTIVE

RUN START DATE: 12/15/2017 10:15 AM

Rx ID: 23847519

REFILLS: 2/5

RUN END DATE: 01/14/2018 10:15 AM
EXPIRATION DATE: 04/14/2018 10:15 AM’

ENTRY USER: DUNLAP, BRENDAN A PA

 

SODIUM CL 0.65% NAS SPRAY 45ML

KOP 1 SPRAYS INTRANASAL 3 TIMES DAILY FOR 30 DAYS.

RX DATE: 11/21/2017 01:56 PM RUN START DATE: 12/21/2017 01:56 PM
ORDERING FACILITY: STILES (ST)

ORDERING PROVIDER: SMOCK, SANDRA K RN, FNP

MEDICATION STATUS: ACTIVE ,

Rx ID: 24052904

REFILLS: 1/2

RUN END DATE: 01/20/2018 01:56 PM
EXPIRATION DATE: 02/19/2018 01:56 PM

ENTRY USER: SMOCK, SANDRA K RN, FNP .

 

 

 

TOTAL FOR GILLEY, JOHNH

 

 

 

Page 3 of 3
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in T 2____
Texas Department of Criminal Justice OFFICE USE ONLY

OFFENDER Grievance #: AOU CU OET
STEP 1 GRIEVANCE FORM maser Bete

“nent ZS “ Grievance Code: lt G
}
Offender Name: @ Sain Gi) ee tocs # \ABSRET_— | jvestigitor wa: 2 24 G7

Unit: Sh le > Housing Assignment: f A tJ Cc U 4 L\ Extension Date:
SEP 17 2018

 

 

Unit where incident occurred: Shi les Date Retd to Offender:

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary 1)

Who did you talk to (name, title)? Are) Glenn J -~ rf: Q- / &
What was their response? J [vA he Inskele at the fence tht BARKS wndoas Gilt lsh
~~ What action was taken? Spoke 70 Dicaf Mest onat: @: (8. weg ot thas Pemel corks ys 1-3 - 8

 

 

State your grievance in the space provided. Please s state who, what, when, where and the beet po 4 case ee if appropriate
LL Sew) ALE Qlenn_on 139-18 @ guestionce! her auth tt Fé LTV Se fo éonp| hy

wilh HG 5 18 oultili en? Mevre Ley. ole fecomn menckef 2G 5 for tReapmendh., | Le,

Iiepra. SOD ma tunce. edav. 3 gabapentin OG mg night,» Haws Phew COD ms,
es O dior fb. six wenths, These’ reds, deemocdarilical acsvoutimely meal cation
wil Lndt loc ete ced swte the’ PEARL EM g/ers systen £ oWpall ord, Tres. raed
Were evteced Into Vhe PC ACLEN R1PRS sysbem Coc me Veloce lequina dhe 2

e\inle, ek HG. Ales ifthe. extent does wtartive with meds unit gecsonel ¢ SF ockl
ce-en¥ec Vee on - formslary medleakiens foc days vive RPMs jnbds the system

4 type "4S ~SEND"! inte Vre_S mcel ‘cl Tustcuckions Bild, This wiv delene
He. CMe Charm: ast +3 allow ay, avtomebic \p day aoprove| at She Yon - Fac wutaey
ea | cation and Yhe ocdec will be sends This ws ill al\| lous "the p cov'ider )d aus. a)
ASS B5 C physically eva) lueteS Pre pestiewsy and (ea vesd [Uo scm ula PY apirrwve fac

the Lhe corti pledignok Thecopy, LE needed Er 4

~ Ae Gina iehied 46.0 Vou This excerpt. at CMC lormater Tus. any
Way as L wes of HG nevio an \-2-\8, sad hee on |-3O718/ And Gchenentin
yéydr resraecea 1 heve 2 copy of EMR Print F G55 Showilay she fed Geheg era
lout watt Gabroendin_ cand rebiced to asses patient, Cason
f 7 i FEB a

 

 

 

tw

 

 

 

n. S

1-127 Front (Revised 11-2010) | YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM ey"

 

 

pendix F
,

/{
| FEB 7 3 aafgase 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 100 of 102

 

 

 

 

9%

Cd V : er

 

 

 

Aafjon Requested — i, pul; t/xen pertaal food: ead Haccoeseoh cad, 1Vvi ‘ile € 4lcess ds
a _reqistued Liscensedl Lt, 2s Tneed te secon S$ fe 24>»,
Offender Signature: ( Ghee (A . J) a Date: Cs 4G.

Grievance Response:

 

 

 

 

Review of your medical record reveals that a non-formulary request was submitted on your behalf but was’
deferred with the following remarks: PATIENT WAS INTIATED KEPPRA, PLEASE CONTINUE FORMULARY AGENT. NO

INDICATION OR FDA APPROVAL FOR THE TREATMENT OF MYCLONIC OR INCOLUNTARY FOR GABAPENTIN. PATIENT
HAS NOT FAILED ALL FORMULARY AGENTS, MAY CONSIDER PRIMIDONE. With stating that, HG orders are

recommendations only. The unit provider is ‘ultimately responsible for your health and treatment. However, the

unit provider did attempt to order what was recommended by the specialty provider. Our specialty providers and

unit providers will continue to work together to provide the best care to our patients. Should you have any issues,

please submit a SCR listing signs/ sy.
action warranted at this tim

_ ibmit.a SCR-listing-apy signs/ pioms you-are “Cee accordingly. No further _ __
Signature Authority: Colyer on Date: 7/6 /(&

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form. .

    

 

 

Returned because: ‘*Resubmit this form when the corrections are made.

 

[1 1. Grievable time period has expired. , -
(J 2. Submission in excess of I every 7 days. * a : OFFICE USE ONLY .

 

Ce Initial Submission UGI Initials: Y

(113. Originals not submitted. * ; . Mage gt a }
Me, . ' Grievance #: .
(L] 4. Inappropriate/Excessive attachments. * . . v

Screening Criteria Used:
oO 5. No documented attempt at informal resolution. *

oO 6. No requested relief is stated. *

(17. Malicious use of vulgar, indecent, or physically threatening language. * ,

Se, Date Recd from Offender:
Date Returned to Offender:

2" Submission _ UGI Initials:

18. The issue presented eee oo Grievance #:

(119. Redundant, Refer to grievance # os _ ~ | «| Criteria Len,

Screening Criteria Used:

 

 

 

 

 

 

(J 10. Illegible/Incomprehensible. * _ Date Reed from Offender:
{7J 11. Inappropriate. * Date. Returned to Offender:
UGI Printed Name/Signature: 3*{Submission UGI Initials:
Grievance #y,
Application of the screening criteria for this grievance is not expected to adversely Screening Critevia Used: a
Affect the offender’s health. ; ns i
Date Recd from Offender: f
Medical Signature Authority: Date Returned to Offender: .

 

{-127 Back (Revised 11-2010) Appendix F
Case 4:19-cv-00779 Document 1-1 Filedion 03/04/19 in TXSD Page 101 of 102

 

 

 

 

 

 

 

 

. OFFICE USE ONLY
Texas Department of (-ciminal Justice | Grievance #: (!
yw ant UGI Recd Date: JE P fi b 2018
Renee STEP 2 ‘ OFFENDER HQ Recd Dafe: Oct 0 \ 2018

os GRIEVANCE FORM | lifpjy
Offender Name:\D Brn KY Gi Ney TDCI # OS Dk LI Grievance Code: / f
Unit: Bere Housing Assignment: ER | we WY) Investigator ID#: 10352
Unit where incident occurred: So i\ eS 4 Pou | Extension Date:

 

 

 

 

 

You must attach the completed Step I Grievance that*has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has been returned unprocessed.

 

Give reason for appeal (Be Specific). J am dissatisfied with the response at Step I because...

ex) Cece Wea) nis a months re clefe Sig weol. Lshotseak vis 3 Clonlensee_

to L Lindsy , MP on feck on Soph | la, Dstt] de pat Trante_a. cop) laverrend foe

the Ecbapenbin, een Thoda h Qin idone WES econ in ene by Pee phacmacs z
USMe¢ Can Nye Seen is Stiles Dn of Never presccrbed this rep\ lor em vende eral seUseaal

it, And the ya been kin Weg PSC “eal Jos tne SVU oocnlnas 7) pe

gabep mndfn peer arrived fo sh le5_ even Hho policy early stutes th sholef

ave,
Vewpolsaee ofdec ed vocab} fo tee: b sgiplons A hecmach aod) pel Lonspireel 2
Gor k aagcinsd- vewicengs L Ve. petcived AN Siew abel in ‘JN Hep OCKSS,, aincd have heey
actised he euco foc tefesi; ag gabipenfia. BYU Pha. bias, packing wre-sutbecs
violating oll statemendy OK cece Avery,
The” epee outsed extreme Neadaches, heal y aches, tio, lll, DL wote [9

3440's in He month of Tenvarg Lande F L Pilly gota reg" lace mend Fon fe

most pili vely plece , Vonte, UP which wes Tegretol The leachy ednes are
YnonageeWle putthe Leadeches are goblins severe « L pew yolce Prevecy day.

T sooke Ao De Weak ecson DS¥i\ a 1 Gnd) Was Lad Vaal ‘Teg eckal Worn \} pre vig

as sve, Yexplained he » Ci Wendec san fet VO INE would pawvidle oO 50 Dine

the Kepre., So Paves ko Vsu ch S-+f- ie Hetala me. dict-a.pam wes Hee new

wid nPler | Kepee, €5, pecially ot C hath anh “Convs lever care Casing SCVCRK.
nec aches on | lek E side oV ead. Thak wos eaest( ied « Parimac) blackeo! °
anotheq mea WI \Inen clo Lgerassessed be pharmaey fon my nada” Why
tp Wark; hack how does i CA tyOS oger Phe | hea Ve Wan implant, ow. phactecy } fowler,

1-128 Front (Revised 11-2010) YOURSIGNATURE IS REQUIRED ON BACK OF THIS FORM / f (OVER)

    
 

 

Appendix G

)
Case 4:19-cv-00779 Document 1-1 Filed on 03/04/19 in TXSD Page 102 of 102 ws

‘

Lie done all L Krew be ade a sev Mredtiwendr bes Welles Somvene doe svial won
Wt sto walk, | see one Pesan © We SMe. ts veryone- lheg consppheol thes eceven~
wise mew) | Theonly Q&¥> Phat showeeh p jovvtse wes De lronclersot@ Sites Da.
Avia @ Pook | cLiscldsacaleess pore Pur vesnottye\ baidlel, warepeatpisttp

Xo ba Te tecetve) @ tondiuustion of non (ures

Offender Signature:\| nen WS, JS Ns. Date: F§ 2 VB

Grievance Response:

 

 

A review of the medical grievance and documentation has been completed regarding your complaint of receiving medication as ordered by
Neurology- Hospital Galveston.

You have been evaluated by unit provider on 01/30/2018, and medications were reordered and Keppra was initiated. The Gabapentin

request was issued to pharmacy, but was denied as this medication is no longer available on formulary. The unit physician reviewed your
madical records 02/22/2018, and ne changes were meade.

Hospital Galveston orders are recommendations only. The unit-provider is ultimately responsible for your health and medications.
Documentation indicates since the time of Step 1 medical grievance was answered, you have continued to be seen in accordance with
Correctional Managed Healthcare Policy E:37:1 If you feel -your situation has changed to warrant-further evaluation, you are-advised to-- ----
submit a Sick Call Request to the medical department.

__STEP II MEDICAL GRIEVANCE PROGRAM .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ OFFICE OF PROFESSIONAL STANDARDS” *° 9) 82sec steen ane pon emis
eae ue TDCJ HEALTH SERVICES DIVISION \O| U\ | \%
Signature Authority: Date: "
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission CGO Initials: ,
[J 1. Grievable time period has expired. Date UGI Recd:
L] 2. Megible/Incomprehensible.* Date CGO Recd:
oO 3. Originals not submitted. * ‘(check one)___ Screened ___Improperly Submitted
CO 4. Inappropriate/Excessive attachments.* Orekan, edto Offender:
LJ -5. Malicious-use of vulgar, indecent, or physically threatening language: - 2" Submission ~:~ --- - - -- - €GO Initials: --
[-] 6.-Imappropriate*. — 5 6 oan eee. | Date UGT Reed: —___
. Date CGO Recd:
re : "(check one)___Screened  ___Improperly Submitted ~
- - Comments: = ne
. Date Returned to Offender: _. oo. .
_ ____| 38t Submission| CGO Initials:
Sees} Date UGI Reed: 221 se ee
Date CGO Reed;
vet awa oeete fee, “(check one) —Sereened... ——_|mproperly, Submitted, cee
~ Comments: _ nL
Date Retumned.to.Offender:

 

 

 

meRoe Appendix G _

  

: RA Ce tea ah fey:
